t c no united_states tax_court estate of bessie i mueller deceased john s mueller personal representative petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p's estate_tax liability p claims that it is entitled to equitable_recoupment of previously paid income_tax the refund of which is barred by the statute_of_limitations in 101_tc_551 we held that we have jurisdiction to consider claims of equitable_recoupment as a result of our valuation of stock includable in the estate see estate of mueller v commissioner tcmemo_1992_284 it is now apparent that there is no deficiency in estate_tax rather p is entitled to recover an overpayment of estate_tax regardless of equitable_recoupment under these circumstances any application of equitable_recoupment would increase the amount that p is entitled to recover as an overpayment held equitable_recoupment is restricted to use as a defense against an otherwise valid claim for purposes of equitable_recoupment the notice_of_deficiency is considered to be r's claim for additional estate_tax see 295_us_247 once it is determined that r has no valid claim for additional tax the defense of equitable_recoupment has no application equitable_recoupment cannot be used to increase the amount of an overpayment that p is entitled to recover stevan uzelac michael a indenbaum and paul l winter for petitioner thomas m rath and trevor t wetherington for respondent opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax respondent's deficiency determination was primarily based on her assertion that the date-of-death value of shares of stock in the mueller co was dollar_figure per share as opposed to dollar_figure per share as reported on the estate_tax_return the amount of the deficiency determined by respondent was the result of this increase in value and other adjustments not in issue including respondent's allowance of a credit_for_tax_on_prior_transfers in the amount of dollar_figure that had not been claimed by petitioner on its estate this case was reassigned to judge robert p ruwe by order of the chief_judge tax_return petitioner petitioned this court for a redetermination petitioner subsequently filed an amended petition alleging that the commissioner erred in determining said deficiency by disallowing recoupment against such estate_tax amount for the income_tax paid_by the bessie i mueller trust on capital_gains realized from the post-death sale of mueller company common_stock includable in the decedent's gross_estate the bessie i mueller administration trust the trust is the residuary legatee of decedent's_estate after decedent's death the trust sold shares of mueller co stock that were included in decedent's gross_estate on its income_tax return the trust reported gain on the sale using a basis of dollar_figure per share 1decedent bessie i mueller resided and was domiciled in port huron michigan at the time of her death and her will was admitted to probate by the probate_court of st clair county michigan john s mueller the personal representative in this case of decedent's_estate and one of the two trustees of the administration trust was a resident of naples florida when he filed the petition in this case the estate’s other personal representative and the other trustee of the administration trust is milton w bush sr an attorney who resides in port huron michigan the michigan national bank which was engaged by the two trustees as their agent upon the death of decedent has its principal corporate office in michigan throughout the time relevant to this case the administration trust has been administered in michigan 2the record does not explain why the trust used a basis that was dollar_figure per share less than the amount petitioner reported as the fair_market_value of the shares in the estate_tax_return the trust's basis in the stock is controlled by the value of the stock at decedent's date of death see sec_1014 in estate of mueller v commissioner tcmemo_1992_284 mueller i we found that the date-of-death value of the mueller co stock was dollar_figure per share as opposed to dollar_figure per share as reported on petitioner's estate_tax_return or dollar_figure as determined by respondent in the notice_of_deficiency as a result it is now clear that the trust understated its basis and overstated its gain on the sale of mueller co stock and therefore overpaid its income_tax however the statute_of_limitations bars refund of the trust's overpayment of income_tax respondent moved to dismiss petitioner's claim for recoupment on the ground that we lacked jurisdiction to consider equitable_recoupment in 101_tc_551 mueller ii we held that this court is authorized to entertain the affirmative defense of equitable_recoupment in an action for redetermination of a deficiency and denied respondent's jurisdictional motion id pincite however we made no findings with respect to whether petitioner satisfied the requirements for applying equitable_recoupment in this case it subsequently became clear that our opinion in mueller i which increased decedent's taxable_estate by less than the amount 3unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure determined in the notice_of_deficiency combined with respondent's allowance in the notice_of_deficiency of the credit_for_tax_on_prior_transfers will result in a decision that there is no deficiency in petitioner's estate_tax indeed petitioner is entitled to recover an overpayment of its estate_tax regardless of whether or not equitable_recoupment applies in this case the threshold issue we must address is whether petitioner may use equitable_recoupment against respondent where respondent has no valid claim for additional estate_tax against which petitioner needs to defend pursuant to the doctrine_of equitable_recoupment a party litigating a tax claim in a timely proceeding may in that proceeding seek recoupment of a related and inconsistent but now time-barred tax claim relating to the same transaction 494_us_596 equitable_recoupment can be used as a defense by both taxpayers and the government 301_us_532 while recoupment claims are generally not barred by the statute of 4this credit which was not claimed on decedent's_estate tax_return was for property received by decedent from the estate of her stepson robert e mueller allowance of this previously unclaimed credit was appropriate in determining the amount of the deficiency see sec_6211 5both parties agree that there is no estate_tax deficiency and that petitioner is entitled to a decision that it has overpaid its estate_tax regardless of any effect that the doctrine_of equitable_recoupment might have limitations if the main action is timely use of recoupment based on an otherwise time-barred claim is limited to defending against the claim in the main action 507_us_258 united_states v dalm supra pincite stone v white supra pincite 295_us_247 42_f3d_759 2d cir in re greenstreet inc 209_f2d_660 7th cir 6the term main action is used to denote the timely claim as opposed to the time-barred claim upon which the recoupment defense is based see 507_us_258 494_us_596 301_us_532 295_us_247 42_f3d_759 2d cir 7after reviewing cases involving recoupment the court_of_appeals for the second circuit stated all of these cases conclude that a party sued by the united_states may recoup damages so as to reduce or defeat the government's claim though no affirmative judgment can be rendered against the united_states in re greenstreet f 2d pincite united_states v forma supra pincite 8with respect to the limited defensive nature of recoupment the court_of_appeals for the seventh circuit stated the government concedes that a party sued by the united_states may recoup damages arising out of the same transaction or where authorized set off other claims so as to reduce or defeat the government's claim that this is a correct conception of the law is apparent from 309_us_506 at page 295_us_247 at page united_states v ringgold pet though no affirmative judgment over and above the amount of its continued petitioner acknowledges that equitable_recoupment is limited to defensive use however petitioner argues that it should be allowed to use equitable_recoupment to defend against the additional tax that would have been due as a result of our valuation of decedent's stock assuming that respondent had not allowed the credit_for_prior_transfers in the notice_of_deficiency petitioner would have us apply recoupment against a hypothetical tax_liability on a transaction-by-transaction basis regardless of whether there was a valid claim for additional tax_liability against which to defend on brief petitioner describes this as an issue of first impression respondent takes the position that equitable_recoupment can be used by a taxpayer only as a defensive measure to reduce or eliminate a taxpayer's actual liability for additional tax respondent argues that once it is clear that the taxpayer has no additional tax_liability there is no valid claim against which to defend respondent contends that to allow equitable_recoupment of time-barred taxes to increase the overpayment that is already due petitioner is the same as permitting petitioner affirmatively to collect the time-barred overpayment_of_tax respondent's position finds support in mueller ii where we stated continued claim can be rendered against the united_states 309_us_495 in re greenstreet inc 209_f2d_660 7th cir the party asserting equitable_recoupment may not affirmatively collect the time-barred underpayment or overpayment_of_tax equitable_recoupment operates only to reduce a taxpayer's timely claim for a refund or to reduce the government's timely claim of deficiency 766_f2d_1038 7th cir estate of mueller v commissioner t c pincite the opinion in 766_f2d_1038 7th cir also supports respondent's position that equitable_recoupment may be used only as a defense against the additional tax that would otherwise be due recoupment will permit a taxpayer to recoup an erroneously paid tax the refund of which is time- barred against a timely and correctly asserted deficiency by the government the doctrine thus operates only to reduce the government's timely claim of deficiency it does not allow the collection of the barred tax itself in summary the doctrine requires some validly asserted deficiency or refund against which the asserting party desires to recoup a time-barred refund or deficiency attempts by taxpayers to utilize the doctrine to revive an untimely affirmative refund claim as opposed to offset a timely government claim of deficiency with a barred claim of the taxpayer have been uniformly rejected id pincite citation omitted likewise in 470_f2d_571 the court explained the function of equitable_recoupment as follows when its benefits are sought by the taxpayer the function of the doctrine is to allow the taxpayer to reduce the amount of a deficiency recoverable by the government by the amount of an otherwise barred overpayment of the taxpayer petitioner correctly points out that none of these cases nor any others relied upon by respondent specifically address the situation that confronts us ie whether equitable_recoupment applies where in the main action the court finds that there is an increase in a taxable item but because of another adjustment in the main action which is in the taxpayer's favor the allowance of the credit_for_prior_transfers there is no additional tax owed to the government further examination of the origin and nature of equitable_recoupment is therefore appropriate the doctrine_of equitable_recoupment in tax cases was first articulated in bull v united_states supra the commissioner had determined a deficiency in estate_tax which the estate paid thereafter the commissioner inconsistently determined that there was a deficiency in the income_tax_liability of the estate based on the same item the taxpayer paid the income_tax deficiency and brought suit_for_refund it was ultimately determined that the additional income_tax_liability as determined by the commissioner was correct but that the additional estate_tax liability determined by the commissioner based on the same item was incorrect the problem was that the additional estate_tax had already been paid and the statute_of_limitations barred any refund of the estate_tax while no refund action could be brought for recovery_of the estate_tax the supreme court recognized that if the taxpayer had been defending against a lawsuit by the government for the additional income_tax the taxpayer would have been permitted by the doctrine_of recoupment to raise time-barred claims arising out of the same transaction as a defense to the government's suit but the taxpayer had filed the refund_suit and was the plaintiff the government had already collected the disputed income_tax and was seeking no further relief against which the taxpayer had to defend the supreme court nevertheless recognized that it was the government that had initiated the controversy by making its income_tax deficiency determination and that the taxpayer although technically the plaintiff was in reality defending against the government's determinationdollar_figure the supreme court therefore fashioned the doctrine_of equitable_recoupment to allow the taxpayer to defend against the 9recoupment has been described as the setting off against asserted_liability of a counterclaim arising out of the same transaction recoupment claims are generally not barred by a statute_of_limitations so long as the main action is timely reiter v cooper u s pincite 10see united_states v dalm u s pincite stating that in bull v united_states supra the proceeding between the executor and the government was in substance an attempt by the government to recover a debt from the estate government's claim for additional taxes the supreme court explained this as follows if the claim for income_tax deficiency had been the subject of a suit by the government any counter demand for recoupment of the overpayment of estate_tax could have been asserted by way of defense and credit obtained notwithstanding the statute_of_limitations had barred an independent suit against the government therefor this is because recoupment is in the nature of a defense arising out of some feature of the transaction upon which the plaintiff's action is grounded such a defense is never barred by the statute_of_limitations so long as the main action itself is timely the circumstance that both claims the one for estate_tax and the other for income_tax were prosecuted to judgment and execution in summary form does not obscure the fact that in substance the proceedings were actions to collect debts alleged to be due the united_states it is immaterial that in the second case owing to the summary nature of the remedy the taxpayer was required to pay the tax and afterwards seek refundment this procedural requirement does not obliterate his substantial right to rely on his cross- demand for credit of the amount which if the united_states had sued him for income_tax he could have recouped against his liability on that score bull v united_states u s pincite fn ref omitted in bull v united_states supra and united_states v dalm u s pincite the supreme court made it clear that the purpose of equitable_recoupment was to replicate the role that recoupment would have played had the government actually brought suit to collect the additional tax it is instructive then to look at how recoupment would have applied if the government had brought suit to collect the additional estate_tax liability that it claimed as a deficiency in the instant case the government would have brought suit in the district_court against the taxpayer for the amount of additional estate_tax that it claimed--dollar_figure assuming that the district_court found a dollar_figure per share value for the stock as opposed to the dollar_figure alleged by the government there would be a judgment that the taxpayer owed no tax debt to the governmentdollar_figure as a result the government would totally lose its claim as plaintiff once the government's claim for additional tax was shown to be meritless the purely defensive use of recoupment would not be available to allow the taxpayer to recover any portion of the time-barred overpayment of income_tax to allow recoupment in this situation would go beyond its exclusively defensive nature and beyond the district court's jurisdictiondollar_figure in the instant case as in bull v united_states supra the government's claim for additional tax is embodied in its deficiency determination however as previously explained when the stock is valued at dollar_figure per share there is no additional tax due as a result the government does not have a valid claim 11the combination of increasing the taxable_estate and allowing the credit_for_prior_transfers would produce the same result that we arrive at here--petitioner has no additional estate_tax liability rather petitioner has overpaid its estate_tax and would be entitled to a refund 12no suit or counterclaim can be brought against the united_states where the subject of the suit or counterclaim is barred by the statute_of_limitations this bar is jurisdictional in nature a narrow exception is the availability of recoupment as a defense against an action brought by the united_states united_states v dalm supra pincite for a tax debt and there is no liability against which equitable_recoupment can be used to defenddollar_figure in 301_us_532 the supreme court allowed the government to use equitable_recoupment to defend against an income_tax refund_suit brought by a trustee the court ultimately held that the trustee had overpaid income_tax and that the income in issue should have been taxed to the trust's beneficiary however the statute_of_limitations barred assessment against the beneficiary the tax on the beneficiary would have exceeded the amount of tax paid_by the trust the government raised the equitable_recoupment defense the trust argued that the statute_of_limitations barred assessment against the beneficiary and that the beneficiary's tax should not be considered the supreme court allowed the equitable_recoupment defense stating 13equitable recoupment has been restricted to defending against an otherwise valid claim or cause of action the government's claim or cause of action here is its assertion that petitioner is liable for additional estate_tax in federal tax litigation one's total income_tax_liability for each taxable_year constitutes a single unified cause of action regardless of the variety of contested issues and points that may bear on the final computation 612_f2d_166 5th cir citing 333_us_591 the same reasoning applies to the estate_tax there is no distinction conceptually between the nature of a cause of action arising from estate_taxes on the one hand and one arising from a single year's income_tax on the other estate of 309_f2d_146 5th cir see also 100_tc_17 the statutory bar to the right of action for the collection of the tax does not prevent reliance upon a defense which is not a set-off or a counterclaim but is an equitable reason growing out of the circumstances of the erroneous payment why petitioners ought not to recover here the defense is not a counter demand on petitioners but a denial of their equitable right to undo a payment which though effected by an erroneous procedure has resulted in no unjust enrichment to the government and in no injury to petitioners or their beneficiary the government by retaining the tax paid_by the trustees is not reviving a stale claim its defense which inheres in the cause of action is comparable to an equitable_recoupment or diminution of petitioners' right to recover such a defense is never barred by the statute_of_limitations so long as the main action itself is timely 295_us_247 id pincite even though the uncollected tax from the time-barred year exceeded the tax in the main action before the court the government did not affirmatively recover the excess to have done so would have allowed equitable_recoupment to be used for more than defensive purposes in 329_us_296 the supreme court indicated that it was unwilling to expand the doctrine_of equitable_recoupment beyond its established parameters because to have done so would have infringed upon the statute of limitationsdollar_figure petitioner's 14in 329_us_296 the supreme court stressed the importance of a statute_of_limitations stating continued position would also infringe upon the statute_of_limitations by allowing petitioner affirmatively to recover time-barred overpayments nevertheless petitioner asks us to expand the application of equitable_recoupment beyond what any court has ever done in the final analysis we agree with the following observation of the court of claims if the doctrine_of recoupment were a flexible one susceptible of expansion it might well be applied in the instant case but the teaching of rothensies is that it is not a flexible doctrine but a doctrine strictly limited and limited for good reason 276_f2d_17 continued it probably would be all but intolerable at least congress has regarded it as ill-advised to have an income_tax system under which there never would come a day of final settlement and which required both the taxpayer and the government to stand ready forever and a day to produce vouchers prove events establish values and recall details of all that goes into an income_tax contest hence a statute of limitation is an almost indispensable element of fairness as well as of practical administration of an income_tax policy we have had recent occasion to point out the reason and the character of such limitation statutes statutes of limitation are designed to promote justice by preventing surprises through the revival of claims that have been allowed to slumber until evidence has been lost memories have faded and witnesses have disappeared the theory is that even if one has a just claim it is unjust not to put the adversary on notice to defend within the period of limitation and that the right to be free of stale claims in time comes to prevail over the right to prosecute them 321_us_342 use of equitable_recoupment is limited to defending against a valid claim it allows an otherwise time-barred tax claim arising out of the same transaction to be used as a defense or credit against any additional tax ultimately found to exist in the main actiondollar_figure if all or part of the government's claim for additional tax is sustained equitable_recoupment can be used to reduce or eliminate it however once equitable_recoupment of the time-barred tax overpayment completely eliminates the additional tax_liability in the main action equitable_recoupment has served its restricted defensive purposedollar_figure equitable_recoupment cannot be used affirmatively to recover a tax overpayment the refund of which is barred by the statute_of_limitations where the government claims that the taxpayer owes additional tax and the court finds that there is no additional tax due to the government there is nothing left to defend againstdollar_figure the additional estate_tax liability that would have 15see united_states v dalm u s pincite 16see 54_frd_36 d or the defendant was entitled to an affirmative recovery against the government on a separate counterclaim however recoupment against the government was restricted to the amount that the government was entitled to recover in the main cause of action initiated by the government 17see 462_f2d_521 stating continued resulted from our valuation of the stock in decedent's_estate was less than the credit that respondent correctly allowed in the notice_of_deficiency as a result respondent has no valid claim for additional tax respondent's claim for additional tax has been totally defeated and petitioner is entitled to a decision that there is no deficiency and that it overpaid its estate_tax any use of equitable_recoupment at this point would not be defensive we hold that petitioner is not entitled to use equitable_recoupment affirmatively to increase the amount of an overpayment it is entitled to recover it follows that equitable_recoupment has no application in this case as a result of our disposition we express no opinion regarding whether any of the other requirements for equitable_recoupment have been satisfied an appropriate order will be issued reviewed by the court cohen chabot swift jacobs gerber wright parr whalen chiechi foley and vasquez jj agree with this majority opinion continued furthermore since the government's asserted deficiency was settled by a determination that no deficiency existed plaintiff is attempting to use recoupment not in its traditional form as a defense to an asserted deficiency but as an independent ground for reopening years now closed by the statute_of_limitations chabot j concurring i join in the majority opinion and the interpretation that the claim in the instant case against which equitable_recoupment is sought to lie is respondent’s claim that there is a deficiency in estate_tax the dissenters maintain that the claim against which equitable_recoupment is sought to lie is only respondent’s claim that because of the revaluation of the mueller co stock the estate_tax liability is greater than it otherwise would be judge beghe’s dissenting opinion infra pp relies on 104_tc_221 for the proposition that the credit for previously paid taxes is not part of the same claim or cause of action as that attributable to the date of death value of the shares dissenting op p beghe j however as explained in hemmings v commissioner t c pincite it appears that the only situation where the issues of the unclaimed credit and the stock value could be litigated in separate actions would be where the taxpayer first proceeds in a refund forum on one of the issues and the commissioner then raises the other issue in a later notice_of_deficiency also with exceptions not relevant in the instant case in deficiency proceedings in the tax_court the different issues are merged into a single cause of action and neither side is permitted to bring a separate suit in any court once a decision on liability for estate_tax in respect of the taxable_estate of the same decedent has become final sec_6512 hemmings v commissioner t c pincite indeed even in the other forums the taxpayer apparently is barred from bringing a second suit for the same tax even if that second suit is based on a different issue hemmings v commissioner t c pincite thus hemmings does not support the dissent’s contentions as to what is respondent’s claim in the instant case against which equitable_recoupment is sought to lie because the majority opinion’s analysis in combination with mueller i appears to dispose_of the instant case failure to respond to the other considerations dealt with in judge beghe’s dissent is not to be taken as acceptance of or disagreement with the views judge beghe expresses as to the many hurdles petitioner must overcome in order to succeed in the highly technical realm of equitable_recoupment cohen parr and ruwe jj agree with this concurring opinion wells j dissenting i respectfully disagree with the majority's overly restrictive view of the applicability of the doctrine_of equitable_recoupment i agree with judge beghe that all of the conditions for application of the doctrine have been met i however want to focus my disagreement on what i believe is the majority's mistaken notion that the application of the doctrine_of equitable_recoupment in the instant case is offensive rather than defensive simply because the amount of an unrelated overpayment_of_tax resulting from the estate's failure to claim a credit_for_tax_on_prior_transfers exceeds the amount of additional estate_tax due by reason of the increased valuation of the shares in issue i believe that once an equitable_recoupment claim is properly raised by a taxpayer in defense of an asserted deficiency the mere fact that the commissioner's partial victory fails to produce a deficiency should not prevent the court from allowing the equitable_recoupment claim if respondent had been totally sustained on the deficiency or even if the increase in the valuation of the shares of stock in issue had been great enough to create an overall deficiency in estate_tax i think the majority would concede assuming that they would agree that the other requirements are met that the recoupment claimed would be allowed the application of the doctrine should be governed solely by matters relating to the shares and not upon the fortuity of unrelated circumstances ie the convergence of respondent's concession in the notice_of_deficiency of the credit_for_tax_on_prior_transfers that petitioner had failed to claim on the estate_tax_return with the valuation of the shares at an amount that resulted in an overpayment rather than a deficiency the relevant circumstances may be briefly summarized for estate_tax purposes the estate valued the shares in issue at dollar_figure each shortly after decedent's death the administration trust sold those shares for dollar_figure each computing the gain realized on the sale using a basis of dollar_figure per share which was approximately the value claimed for estate_tax purposes respondent determined that each share was worth dollar_figure in estate of mueller v commissioner tcmemo_1992_284 we found the value of each share to be dollar_figure for estate_tax purposes accordingly the estate underpaid its estate_tax by dollar_figure as a result of the undervaluation however because the trust used dollar_figure as the basis of the shares to compute the gain on the sale the trust paid dollar_figure more in income_tax on the sale of the shares than it would have if the proper basis of dollar_figure per share had been used the period of limitations for claiming a refund of that overpayment of income_tax had expired in the notice respondent allowed the estate a dollar_figure credit_for_tax_on_prior_transfers to which it was entitled but had not claimed on its estate_tax_return the credit was completely unrelated to the issue of the valuation of the shares if we had sustained respondent's valuation of the shares a deficiency would have been due from the estate even considering the overpayment attributable to the allowance of the credit as it turned out the additional estate_tax attributable to the revaluation of the shares was less than the overpayment resulting from the estate's failure to claim the credit on its return and the estate is therefore due a refund petitioner argues that it should be allowed to recoup against the additional estate_tax attributable to the revaluation of the shares dollar_figure the amount of income_tax overpaid on their sale dollar_figure the majority would allow equitable_recoupment only if there were an overall deficiency in tax after taking into account all issues in the case other than the equitable_recoupment claim i agree with judge beghe that the recoupment claim should be allowed so long as it did not exceed the additional tax due as a result of the increased valuation of the shares ie recoupment should be applied to correct the error on a transactional basis not just on the basis of whether some amount is finally determined to be owed to the party who received the windfall recoupment has been characterized as a counterclaim or defense against asserted_liability relating to the same transaction item or event upon which the main action is grounded 507_us_258 494_us_596 n 295_us_247 the doctrine is designed to prevent unjust enrichment of either the taxpayer or the government 301_us_532 bull v united_states supra pincite while admittedly no case has squarely considered the issue presented by the instant case recoupment has always been applied on an item-by-item or transaction-by-transaction basis and the circumstances surrounding unrelated items or transactions have not been deemed relevant to the application of the doctrine 329_us_296 recoupment has never been thought to allow one transaction to be offset against another but only to permit a transaction which is made the subject of suit by a plaintiff to be examined in all its aspects and judgment to be rendered that does justice in view of the one transaction as a whole emphasis supplied consequently i believe the majority's limitation on the application of the doctrine is inconsistent with its nature and the policy underlying it as there is no issue as to the entitlement to the credit the main action in the instant case is not the entire liability of the estate for tax but rather the additional estate_tax claimed with respect to the shares i believe that the majority overstates its case regarding the defensive use of equitable_recoupment in that the cases relied on by the majority do not go as far as the majority would have them go the rejection of equitable_recoupment as an offensive weapon by the supreme court in united_states v dalm supra does not require the result reached by the majority if petitioner had paid the full deficiency determined by respondent and sued for a refund the reach of dalm would not have precluded the right of petitioner to obtain a refund of the income_tax attributable to the sale of the shares even if the refund forum court had reduced the estate_tax_valuation of the shares as we have done in the instant case the only limitation imposed by dalm would have been to preclude petitioner from increasing the amount of its claimed refund by any amount attributable to the claimed overpayment of income_tax similarly bull v united_states supra does not require the result the majority reaches because that case did not involve an unrelated claim_for_refund and therefore the majority's hypothetical construction of the government's claim were it to sue for the deficiency determined mistakenly emphasizes the taxpayer's overall liability as the determinative factor in deciding whether to apply the doctrine accordingly i would hold that to the extent that petitioner's recoupment claim does not exceed the amount of the additional tax sought by respondent with respect to the shares of stock the use of the doctrine is purely defensive and does not enable petitioner to affirmatively recover on a time-barred claim i therefore respectfully dissent colvin beghe and gale jj agree with this dissent halpern j dissenting i join in section overpayment status of judge beghe’s separate opinion and dissent for the reasons stated therein beghe j dissenting i respectfully dissent i believe this case satisfies all requirements for equitable_recoupment in particular petitioner's overpayment posture which results from a completely unrelated fortuitous issue should not prevent recoupment the majority has created a new rule about offensive use of equitable_recoupment that unnecessarily perpetuates unjust enrichment of the government thwarts the fundamental purposes of equitable_recoupment and seems likely to prevent equitable_recoupment in other cases where justice may even more clearly require it i have no disagreement with the facts recited by the majority opinion the facts on the recoupment issue were almost completely stipulated by the parties however i provide a supplemental statement of the procedural and factual background both to aid understanding of the overpayment issue and to lay the foundations for my conclusions on the other issues bearing in mind equitable recoupment's objective of promoting one-stop shopping i think petitioner is now entitled to see a reasoned opinion charting the path to the destination i would reach after summarizing the background i address all the other issues before dealing infra pp with the overpayment issue my rejoinder to the majority opinion begins infra p 1mueller v commissioner 101_tc_551 halpern j concurring contents background discussion refund time-barred single transaction inconsistent treatment identity of interest statutory mitigation other equitable considerations overpayment status i code sections are no obstacle to recoupment ii recoupment's defensive nature and the unrelated overpayment don't bar recoupment iii barring recoupment would be inconsistent with tax precedent iv barring recoupment would be inconsistent with other precedent conclusion background in estate of mueller v commissioner tcmemo_1992_284 mueller i we redetermined the increased value of shares of the mueller co included in the gross_estate of bessie i mueller decedent in 101_tc_551 mueller ii we held that this court is authorized to apply equitable_recoupment and therefore denied respondent’s motion to dismiss for lack of jurisdiction those paragraphs of petitioner’s amended petition asserting its right to equitable_recoupment petitioner’s claim for equitable_recoupment would reduce the additional estate_tax arising from an increase in the estate_tax_value of the shares by the amount of a time-barred overpayment of income_tax made by the bessie i mueller administration trust the administration trust this income_tax overpayment was attributable to the overstated gain the administration trust reported on the sale of the shares because it failed to take into account the step-up_in_basis resulting from respondent’s estate_tax determination as modified by our holding in mueller i and then failed to file a timely refund claim it thus remained for us to decide whether to apply equitable_recoupment in this case when decedent bessie i mueller died on date her gross_estate included big_number shares of common_stock of mueller co the shares petitioner’s federal estate_tax_return timely filed on date reported the date-of-death fair_market_value of the shares as dollar_figure or dollar_figure per share the total value of decedent’s gross_estate reported on the estate_tax_return was dollar_figure by statutory_notice_of_deficiency issued on date respondent determined that the date-of-death fair_market_value of the shares was dollar_figure or dollar_figure per share as a result of this increase in value and other adjustments not in issue including respondent's allowance of a credit_for_tax_on_prior_transfers in the amount of dollar_figure that had not been 2see majority op p note for a summary of the places of residence of decedent and her personal_representatives and the trustees of the administration trust claimed on the federal estate_tax_return respondent determined a deficiency of dollar_figure in petitioner’s federal estate_tax petitioner petitioned this court for a redetermination in mueller i we found that the date-of-death value of the shares was dollar_figure or dollar_figure per share our revaluation standing alone would result in an increase in federal estate_tax of dollar_figure computed at the top marginal estate_tax rate of percent in effect during prior to allowance of additional credits for state_death_taxes and for tax on prior transfers and a small reduction in the unified_credit the administration trust is a revocable inter_vivos_trust established by decedent3 and is the residuary legatee of her probate_estate under article iv of the trust instrument the administration trust is obliged to pay all death taxes but article iii of the second codicil to decedent's will directs that all death taxes be first paid out of decedent's probate_estate a sec_3the beneficiaries of the trust are three subtrusts the first for the benefit of decedent’s niece mary m hanson and decedent’s friend jean ehlinger and the two other subtrusts known as the bessie i mueller irrevocable trusts a and b for the benefit of decedent’s grandchildren justin r mueller anne e mueller and heidi m mueller 4the noncharitable legatees of decedent’s estate are decedent’s sons john s mueller and james f mueller decedent’s two granddaughters by son john anne e mueller and heidi m mueller bessie i mueller irrevocable trusts a f b o grandson justin r mueller and b f b o granddaughters anne e mueller and heidi m mueller the bessie i mueller administration trust decedent’s niece mary m hanson friend jean m ehlinger decedent’s nephew william e pearson and friend harriet suggs an expense of administration and that none of such taxes be apportioned between or among the recipients of her property since the probate assets were only sufficient to pay approximately percent of the death taxes the trustees of the administration trust advanced the funds for full payment of death taxes including the tax_liability shown on petitioner's estate_tax_return the parties_in_interest thereafter petitioned the probate_court for an apportionment order the ground of the petition was the apparent conflict in the death_tax payment provisions of decedent’s will and the administration trust and the requirements of the michigan uniform estate_tax apportionment act mich comp laws secs 11-dollar_figure the probate court's order held the administration trust responsible for percent of the federal estate_tax liability already paid the probate court's order concludes that the apportionment will be subject_to adjustment following review by the tax authorities in accordance with the same methodology used to effectuate the apportionment of the original payment the administration trust will be reimbursed for payment of some additional estate_tax 5the recipients of property in the decedent’s gross_estate participating in the apportionment of death taxes were administration trust decedent’s estate james f mueller john s mueller e b mueller insurance_trust decedent’s condo sic in stipulation arising from our determination of the increased date-of-death fair_market_value of the shares however any such reimbursement will not disturb or reduce the estate_tax paid_by the trust with respect to the shares owned by it that were included in the gross_estate and with respect to which it overpaid income_tax when it sold the shares under the apportionment order of the probate_court any recoupment allowed would relate solely to estate_tax that the administration trust has paid on the inclusion in the gross_estate of shares owned by and appointed to it any adjustment through recoupment would benefit solely the administration trust and through it its three beneficiary subtrusts and their beneficiaries on decedent’s date of death the administration trust owned big_number of the big_number shares included in her gross_estate the administration trust received an additional big_number shares from the ebert b mueller marital trust pursuant to decedent’s exercise of a testamentary general_power_of_appointment consequently as of the date of death the administration trust owned big_number shares of mueller co all of which were included in decedent’s gross_estate on date days after decedent died the 6decedent also exercised the same testamentary power to appoint big_number shares from the same ebert b mueller marital trust to each of her sons john s mueller and james f mueller 7the gross_estate also included the big_number shares appointed to the two sons under the testamentary general_power_of_appointment as well a sec_274 shares owned by the ebert b mueller continued administration trust along with all other owners of shares in mueller co sold all its shares for dollar_figure per share on date the administration trust filed its fiduciary income_tax return form_1041 for the taxable_year reporting dollar_figure of capital_gain on the sale of all big_number shares owned by it and paid dollar_figure in federal_income_tax on the gain the administration trust computed its capital_gain using a date-of-death fair_market_value basis of dollar_figure per share under sec_1014 on date months after petitioner had filed its federal estate_tax_return reporting the fair_market_value of the shares at dollar_figure per share the administration trust filed an amended fiduciary income_tax return recomputing the gain using a basis of dollar_figure per share rather than dollar_figure the amended_return as it was labeled stated taxpayer erroneously used the wrong basis for the shares of mueller company which were sold continued life_insurance_trust the apportionment of federal estate_tax to the sons as set forth in note supra is attributable primarily to their receipt of shares pursuant to decedent's exercise of the power_of_appointment in their favor 8the actual sale of the big_number shares acquired by the administration trust upon decedent’s death was in fact carried out by the comerica bank as trustee of the ebert b mueller marital trust but it was on behalf of the new owner the administration trust the gain realized upon the sale of the big_number shares was treated as distributable_net_income of the administration trust and the administration trust included the gain realized on the sale of the big_number shares in its taxable_income for during the year the amended_return reflects the correct_tax basis of dollar_figure per share there were no other changes other than the return itself and the statement attached thereto no written or oral communication to the internal_revenue_service preceded or accompanied the filing of the amended_return on date respondent responded to the amended_return by refunding dollar_figure plus interest to the administration trust respondent has never issued a statutory_notice_of_deficiency to the administration trust or otherwise determined a deficiency in its federal_income_tax for the taxable_year the administration trust is not a party to this proceeding on or about date the administration trust filed a second amended fiduciary income_tax return claiming an dollar_figure refund of the income_tax it had paid on the capital_gain from the sale of the big_number shares this amended_return was filed years and months after the administration trust had originally filed its federal_income_tax return and paid the income_tax for the taxable_year this was less than years after the administration trust had filed its first amended income_tax return almost year after respondent had issued the statutory notice to petitioner and months after petitioner had filed its petition the administration trust’s second amended_return bore the designation amended_return - correction and claimed that in computing the gain on the sale of the shares it had used a fair_market_value basis that was dollar_figure lower than the fair_market_value respondent used in determining the amount includable in decedent’s gross_estate and that the claim was being filed to protect the administration trust’s rights pending the outcome of this tax_court proceeding to redetermine the date- of-death fair_market_value of the shares on date respondent disallowed the administration trust’s claim_for_refund of income_tax on the ground that the claim had not been timely filed within the 3-year statutory limitation period not considering any other issues the income_tax that would have been reported by the administration trust from the gain on the sale of the big_number shares using a sales_price of dollar_figure and a cost or other basis of dollar_figure per share would have been approximately dollar_figure not considering any other issues the difference between the amount of income_tax actually paid_by the administration trust on the gain from the sale of big_number shares approximately dollar_figure and the amount of such tax that would have been reported due using a basis of dollar_figure per share approximately dollar_figure would have been approximately dollar_figure based on our decision that the fair_market_value of the shares was dollar_figure per share at the time of decedent’s death her gross_estate is increased by dollar_figure big_number shares x dollar_figure per share over the amount shown on the federal estate_tax_return and this increase results in the increase of dollar_figure in federal estate_tax liability previously described not considering any other adjustments once one takes into account both our mueller i opinion on the date-of-death fair_market_value of the shares and respondent's allowance of the credit_for_tax_on_prior_transfers not claimed on the federal estate_tax_return the parties agree that there is no deficiency in petitioner’s estate_tax petitioner is in an estate_tax overpayment posture whether or not equitable_recoupment applies in this case this is because the credit for previously taxed property that petitioner failed to claim on its estate_tax_return and that respondent has allowed and all agree properly so exceeds the amount of the tentative deficiency resulting from our valuation of the shares and this will be true irrespective of whether the credit_for_state_death_taxes ultimately allowable is the amount claimed on the estate_tax_return as filed or the larger credit that the parties agree would be allowed as a result of the increase in the tentative deficiency resulting from our valuation of the shares credit for previously taxed property dollar_figure less agreed reduction in unified_credit big_number deficiency attributable to 9this credit was for property received by decedent from the estate of robert e mueller her stepson 10it's not clear from the parties' stipulation on this point whether they've taken into account the partially offsetting reduction in the credit_for_state_death_taxes that would result from the reduction in estate_tax liability arising from the application of equitable_recoupment the answer to this question would have no effect on the outcome redetermination of value of shares at dollar_figure per share big_number big_number minimum overpayment prior to recoupment big_number plus maximum increase in credit_for_state_death_taxes big_number maximum overpayment prior to recoupment big_number plus claimed recoupment big_number maximum overpayment with recoupment big_number petitioner’s amended petition filed date asserted two affirmative partial defenses against respondent’s estate_tax deficiency determination first that although the administration trust’s date claim_for_refund was barred by the statute_of_limitations respondent erred by not applying equitable_recoupment to reduce petitioner’s estate_tax deficiency by the administration trust’s income_tax overpayment caused by its use of a basis for the shares that was too low and second that respondent erred in not applying the statutory mitigation provisions to allow the administration trust to file a timely claim_for_refund to recover the amount of the related overpayment issue was joined on both the equitable_recoupment and statutory mitigation defenses when respondent denied these allegations in her amended answer after we issued our opinion on the valuation issue mueller i respondent moved on the ground that the tax_court lacked jurisdiction to grant equitable_recoupment relief to dismiss those paragraphs of the amended petition asserting the partial defense of equitable_recoupment in response we issued mueller ii holding that this court has authority to apply equitable_recoupment and denied respondent's motion we reserved the issue of petitioner’s entitlement to equitable_recoupment relief for further proceedings and this case has been tried submitted and briefed for the court's opinion on the issue of equitable_recoupment subsequent to the filing of the amended petition the parties presented no arguments on the issue of statutory mitigation it only arose in a preliminary skirmish that led nowhere in respondent’s request for admissions and petitioner’s answer to respondent’s request for admissions discussion the doctrine_of sovereign immunity persists as a jurisdictional limitation on suits against the united_states fdic v meyer 510_us_471 ___ 114_sct_996 494_us_596 42_f3d_759 2d cir and jurisdictional limitations based on sovereign immunity apply equally to counterclaims against the government united_states v forma supra pincite case law however has developed a significant limitation to the general bar of sovereign immunity against counterclaims despite sovereign immunity a defendant may without statutory authority recoup on a counterclaim that would otherwise be barred by the statute_of_limitations an amount not in excess of the principal claim id citing 309_us_506 in the tax area where the taxpayer in a refund_suit or a proceeding in this court is put in the position of the plaintiff the supreme court has applied the general doctrine_of recoupment in the specific form of equitable_recoupment in 295_us_247 see also united_states v dalm supra pincite n 329_us_296 301_us_532 under the equitable_recoupment doctrine taxpayers in federal tax proceedings may raise recoupment as an affirmative defense rather than as a counterclaim united_states v dalm supra pincite 320_us_418 mueller ii t c pincite the government is also entitled to raise this defense stone v white supra so that either side may assert it in certain limited circumstances to remove the bar of the expired statutory limitation period in order to prevent inequitable windfalls to either taxpayers or the government those limited circumstances are that otherwise such a windfall would result from inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer united_states v dalm supra pincite n equitable_recoupment thus requires and i address in turn that the refund or deficiency for which recoupment is sought by way of offset be barred by time that the time-barred offset arise out of the same transaction item or taxable_event as the overpayment or deficiency before the court that such transaction item or taxable_event have been inconsistently subjected to two taxes and that there be sufficient identity of interest between the person or persons subject_to the two taxesdollar_figure although recoupment may further require that the situation not be one to which the mitigation provisions sec_1311 through apply respondent has waived that argument in this case i then consider any additional equitable factors and finally the effect of the presence of the estate_tax overpayment the issue on which the majority have chosen to dispose_of this case refund time-barred not until date did the administration trust file the claim_for_refund of its date payment of income_tax that is now at issue that claim would appear to be barred by sec_6511 which requires that such a claim be made within years from the time the return was filed and the return was filed on the same date that the payment was made april dollar_figure 11494_us_596 makes clear the further requirement not in issue in this case that there be a basis for jurisdiction in the case independent of equitable_recoupment in this case the statutory notice and petition are clearly valid and were timely filed and consequently we have independent jurisdiction over the deficiency originally determined by respondent and the overpayment that we must now determine 12because the expiration of this 3-year period occurred continued petitioner has suggested although not on brief that the administration trust’s refund claim was a timely amendment of the timely filed amended_return of date petitioner refused respondent’s request to admit that the second amended_return was not a timely claim_for_refund respondent has argued that petitioner’s refusal to stipulate that the second refund claim is barred constitutes a failure to establish an essential element of its claim for equitable_recoupment and is sufficient ground for denying petitioner the relief it seeks to the contrary i would regard it as sufficient that we can satisfy ourselves that the claim is barred i don't believe that petitioner needs to concede the point for the purposes of this proceeding the essential question on this point is whether the original amended_return of date gave respondent sufficient notice of the tax overpayment now sought through equitable_recoupment and sufficient information to enable respondent to investigate the claim 302_us_517 a claim which demands relief upon one asserted fact situation and asks an investigation of the elements appropriate to the requested relief cannot be amended to discard that basis and invoke action requiring examination of other matters not continued later than the expiration of the 2-year period after the payment of the tax that alternative date need not be considered sec_6511 directs us to use the later date germane to the first claim 288_us_62 283_us_269 in re ryan 64_f3d_1516 11th cir united_states v forma f 3d pincite n 318_f2d_915 sec_301_6402-2 sec_301_6402-3 proced admin regs under the variance_doctrine taxpayers are obliged in their refund claims to identify the assets at issue and to state why they were treated improperly it is not enough to state a related claim the policy ground for not allowing time-barred claims that impermissibly vary from timely claims is that the commissioner lacks the time and resources to perform extensive investigations into the precise reasons and facts supporting every taxpayer’s claim_for_refund 971_f2d_1576 11th cir cf 325_us_293 whether the grounds for the administration trust’s second refund claim of date vary impermissibly from the grounds for the amended_return filed on date need not detain us--although i incline to believe they do so vary respondent's acceptance and allowance of the administration trust's claim provides sufficient basis for the conclusion that its refund claim is time-barred see eg 389_f2d_437 fully paid refund claim can't be revived by belated amendment after expiration of the period of limitations on the original claim the variance_doctrine is based on a requirement that respondent have sufficient notice of taxpayers' claims and in the facts and circumstances of this case i would conclude that respondent did not have such sufficient notice of the claim within the statutory time limits cf 288_us_62 suggestion that if amendments to informal claim had been made after it had been rejected on merits they would have been too late lefrak v united_states wl s d n y date imperfect claim that has been rejected cannot be perfected by a later time-barred claim lacking the defect single transaction for the doctrine_of equitable_recoupment to apply a single transaction item or event must have been taxed twice inconsistently united_states v dalm u s pincite construing bull v united_states supra and stone v white supra although the single transaction requirement was mentioned in passing in bull v united_states u s pincite it was the stated ground for decision in rothensies v electric storage battery co u s pincite in that case the taxpayer in obtained a refund of excise_taxes paid for the years through that turned out not to have been due refunds of the type of excise_taxes paid could not be obtained for the earlier years through because those years were already time-barred the commissioner then determined that the excise_tax refund for the years through should be included in the taxpayer's gross_income in the year of receipt the taxpayer paid under protest and brought a refund_suit arguing that the refund was not taxable_income and in the alternative that the income_tax should be reduced by equitable_recoupment on account of the time-barred overpaid excise_taxes for the earlier years through for which it had been denied a refund in district_court the taxpayer lost on the income inclusion issue but won on the recoupment issue 57_fsupp_731 e d pa the court_of_appeals for the third circuit affirmed holding that the interpretation of transaction should be informed by the concepts of fairness basic to the doctrine_of recoupment so that all the doctrine required was a logical connection between the main claim and the recoupment claim 152_f2d_521 3d cir in reversing on the equitable_recoupment issue the supreme court rejected the third circuit’s reasoning the supreme court insisted that the equitable_recoupment doctrine required that a single transaction constitute both the taxable_event claimed upon and the one considered in recoupment and held that the single transaction requirement had not been satisfied 329_us_296 what must be emphasized is that actually there was no logical connection--much less a causal relationship--between the time-barred excise_tax refunds for and the inclusion in taxable_income for of the excise_taxes paid for considering each year as a separate cause of action cf 333_us_591 there was no transactional nexus whatsoever between the time-barred excise_taxes paid in and the excise_taxes paid in that the taxpayer recovered and was required to include in income in all the time-barred and the recovered excise_taxes had in common was the coincidence of the same general subject matter since rothensies v electric storage battery co supra the supreme court has not revisited the single-transaction requirement of equitable_recoupment except in dicta in united_states v dalm supra pincite n where it did say that in rothensies v electric storage battery co it had emphasized that the condition that must be satisfied is that the government has taxed a single transaction item or taxable_event the inclusion of item in this phrase is significant for our case although the income and estate_taxes in this case were arguably imposed on different taxable events the estate_tax was imposed on the transfer of the shares on decedent’s death whereas the income_tax was imposed upon the gain from the sale of the share sec_67 days thereafter they were imposed on the same item the same shares of stock in the sense that the date-of-death value of the shares was a necessary element in determining the amount of the liability for both taxes whether they were imposed on the same transaction can be debated and is addressed below in the absence of any decision by the supreme court on the subject since rothensies v electric storage battery co supra the interpretation and application of the single-transaction requirement has largely been left to the lower courts resulting in two lines of conflicting authority the two cases on which petitioner largely relies are 287_f2d_654 9th cir and 240_f2d_225 4th cir both these cases like the case at hand concerned the estate_tax and the income_tax and the two taxes had not been imposed on the same taxable_event nevertheless in both cases the single-transaction requirement of equitable_recoupment was held to be satisfied and equitable_recoupment was applied in the taxpayers’ favor in each case after a death estate_tax was paid and thereafter the government sought additional income_tax from the estate for income not reported during the decedent's lifetime after paying the income_tax the estate sued for refund of income_tax on the ground that it was entitled to equitable_recoupment of the overpayment of then time-barred estate_tax resulting from the estate's failure to claim the increased income_tax_liability as a debt in determining the taxable_estate in herring the court_of_appeals found that although the case might differ from bull in practical effect both of the government’s claims grew out of the same transaction and were asserted against the same assets in the hands of the executor united_states v herring f 2d pincite the court in herring distinguished rothensies v electric storage battery co supra on the ground that the two sets of transactions there had been so very remote from each other that the claims for which recoupment was sought were long dead id pincite in bowcut the district_court reached the same result on the basis of herring 175_fsupp_218 d mont affd 207_f2d_654 9th cir the court_of_appeals did not consider the single-transaction issue as the government appealed primarily on other grounds lack of clean hands and laches which the court_of_appeals rejected as grounds for denying equitable_recoupment united_states v bowcut f 2d pincite n the commissioner acceded to these decisions in revrul_71_56 1971_1_cb_404 which like them concerns the application of a barred overpayment of federal estate_tax against outstanding assessments of income_tax owed by a decedent for years preceding death and provides for administrative allowance of equitable_recoupment in that situation 13revoking revrul_55_226 1955_1_cb_469 despite the statement of administrative position in revrul_71_56 supra respondent has chosen in the case at hand to hang her hat on contrary decisions of the old court of claims in 610_f2d_703 in two consolidated cases the commissioner assessed income_tax deficiencies against the taxpayers after their deaths and the executors deducted the income taxes paid as claims against the decedents’ gross estates in the subsequent refund suits to recover the income_tax payments the commissioner sought through equitable_recoupment of the time-barred estate_tax deficiencies to reduce the refunds in both cases the trial judges citing herring v united_states supra bowcut v united_states supra and revrul_71_56 found that the single- transaction requirement had been satisfied and recommended decision for the government wilmington trust co v united_states aftr 2d ustc par ct_cl trial div mcmullan v united_states aftr 2d ustc par ct_cl trial div the court of claims reversed and remanded both cases stating that it was obliged by 329_us_296 to give the single-transaction requirement a narrow inflexible interpretation wilmington trust co v united_states f 2d pincite in these consolidated cases unlike herring and bowcut-- and unlike the case at hand--it was the government that was seeking equitable_recoupment in applying the single-transaction test so restrictively the court of claims relied on its earlier opinion in 276_f2d_17 whose facts were closer to our case taxpayers had received shares of stock in from their father’s estate which had reported the shares at an estate_tax_value of approximately dollar_figure on audit of the estate_tax_return there had been an upward adjustment to dollar_figure which the estate accepted in taxpayers sold the shares reported a date-of-death income_tax basis of dollar_figure and claimed refund of an overpayment on this ground the court of claims determined the date-of-death value to be dollar_figure neither taxpayers nor the government adverted to whether the government might be entitled to recoupment of the time-barred underpaid estate_tax against the income_tax refund the court of claims on its own initiative considered the issue and by a vote held that the government was not entitled to recoupment because the facts were not identical to those in bull v united_states supra and stone v white supra the court of claims said that 329_us_296 held that the doctrine_of equitable_recoupment was not flexible but strictly limited and limited for the good reason that if the doctrine were broadened there would never come a day of final settlement in the income_tax system ford v united_states f 2d pincite the court of claims did not cite united_states v herring and united_states v bowcut and revrul_71_56 had not yet been issued in ford as in wilmington trust but not as in herring bowcut or the case at hand it was the government's claim to equitable_recoupment that was denied when the court of claims later decided wilmington trust it was already committed to its prematurely expressed and ill- considered view in the ford case i agree with petitioner that herring and bowcut reflect the preferable view to deny that there is a single transaction for equitable_recoupment purposes in the herring-bowcut situation wouldn't serve the purposes of statutes of limitation requiring only that the connection between the two taxable events be causally automatic as in herring-bowcut and in our case serves to avoid the kind of staleness that the supreme court feared in rothensies v electric storage battery co supra this requirement of at least automatic causality also helps to ensure that the commissioner and the taxpayer aren't obliged to perform extensive additional investigation and recordkeeping the concept of final repose isn't overwhelmingly important where the claim of one party may only be inchoate or not even exist until there has been a determination on the open claim at which time the former claim may already be barred to rely on the need for final repose as barring equitable_recoupment in this situation would make a mockery of the concept of reposedollar_figure 14academic commentators have almost invariably supported herring-bowcut against the court of claims see andrews modern- continued the courts of appeals have lined up on both sides in 355_f2d_233 3d cir revg and remanding 232_fsupp_543 d n j after the decedent died leaving shares of preferred_stock dividend arrearages were added to their value and estate_tax was paid accordingly the distributees on receiving those dividends listed them as nontaxable for income_tax purposes and the commissioner determined income_tax deficiencies the distributees paid the income_tax deficiencies and brought a refund_suit the district_court denied them equitable_recoupment against the then time- barred estate_tax holding that the single-transaction test of rothensies v electric storage battery co was not satisfied boyle v united_states f_supp pincite the court_of_appeals reversed boyle v united_states f 2d pincite holding that there had been double_taxation of a single item the same fund which sufficed to satisfy the requirements of bull v united_states and that treatment of the same fund as both corpus and income provided the necessary inconsistency of treatment id pincite the court_of_appeals distinguished rothensies v electric storage battery co on the ground that the lapse of so much time there made it more distant from the case before the continued day equitable_recoupment and the two-tax effect avoidance of the statutes of limitation in federal tax controversies ariz l rev willis some limits of equitable_recoupment tax mitigation and res_judicata reflections prompted by chertkof v united_states tax law court than bull id pincite respondent attempts to distinguish boyle from our case on the ground that what was at issue in boyle was whether the second tax should have been paid at all on the transaction not whether it was overpaid however the court_of_appeals doesn't seem to have relied on that fact and i don't see the distinction as dispositive thus boyle supports herring-bowcut and petitioner’s view of the single- transaction issue in this case in 766_f2d_1038 7th cir revg 582_fsupp_203 c d ill the district_court held squarely that the single-transaction requirement is satisfied where the issue is inconsistency in establishing fair_market_value of the same property for the purpose of determining the gross_estate and the basis of the property the situation in the case at hand and the court_of_appeals for the seventh circuit appears to have agreed respondent correctly points out that any statement of the court_of_appeals to that effect was dictum as that court reversed the district court’s decision to apply equitable_recoupment on a ground not relevant to our case later confirmed by dalm that equitable_recoupment requires an independent basis for jurisdiction o’brien v united_states f 2d pincite but the court_of_appeals did say even if in dictum that the single-transaction test of rothensies v electric storage battery co supra appears to be satisfied on these facts if we adopt the reasoning of the third circuit in boyle id pincite n after the o’brien decedent had died his estate paid estate_tax on stock in his estate at one value then after the estate sold the stock it paid income_tax using that same value as its basis the commissioner then determined a higher value for estate_tax purposes and a stipulated decision was entered in this court resolving the estate_tax dispute using a higher value one of decedent’s heirs and children then sued for a refund of overpaid income_tax on which the period of limitations had expired arguing that the basis used for the stock should have been higher and using equitable_recoupment as the ground for the suit the district_court agreed finding that the single- transaction requirement of rothensies v electric storage battery co had been satisfieddollar_figure o’brien v united_states f_supp pincite like the court_of_appeals in boyle the district_court in o’brien relied on bull finding it closer to its case than rothensies v electric storage battery co the district_court distinguished rothensies v electric storage battery co on the ground that in that case the government had not taken inconsistent positions the dispute having been precipitated by 15the taxpayer also argued for the refund under the statutory mitigation provisions secs and the district_court also bought this argument 582_fsupp_203 c d ill under 676_f2d_984 4th cir the court_of_appeals also reversed this conclusion the plaintiff’s successful but belated challenge of the legality of the excise_tax o’brien v united_states f_supp pincite the district_court distinguished ford v united_states supra finding it not in point for reasons that it does not make very clear and finding the case before it indistinguishable from bull id although the court_of_appeals was somewhat guarded in its language it does not seem to have disagreed it reversed solely because of the lack of an independent basis for jurisdiction the period of limitations having expired on the income_tax refund claim that was the subject of the taxpayer's lawsuit o’brien v united_states f 2d pincite1 even if the reversal of the district_court on this ground caused what the court_of_appeals said about the single-transaction issue to be dictum all this supports petitioner’s view of the issue in our case which is similar to the facts in o’brien respondent asserts that 349_fsupp_1146 s d n y affd per curiam 490_f2d_1283 2d cir supports her view of the single-transaction requirement in that case an estate brought a refund action against the government for recovery_of estate_tax on the decedent’s interest in a corporation the government had collected income_tax in on the proceeds from the decedent’s sale of his interest in the corporation in prior to his death in at trial the government was successful in proving that the decedent had sold his interest prior to his death as in herring and bowcut the refund_suit was ostensibly for overpaid income_tax which was not yet time-barred but in fact was grounded on equitable_recoupment of the earlier time-barred overpaid estate_tax equitable_recoupment was denied respondent interprets this case to mean that to satisfy the single-transaction requirement not only must two taxes have been imposed but they must have been imposed on a single transaction on inconsistent legal theories however although both the district_court and the court_of_appeals cited rothensies v electric storage battery co supra failure to satisfy the single-transaction test was not clearly the basis of their refusal to allow equitable_recoupment actually it was quite proper for the government to impose both taxes on the amount in question and there was therefore no proper basis for recoupmentdollar_figure indeed the district_court did say that bull only allows recoupment where the imposition of two taxes rests on inconsistent theories as opposed to inconsistent factual determinations minskoff v united_states f_supp pincite and the court_of_appeals affirmed on that ground f 2d pincite if the opinions in minskoff were right on this point petitioner in the case at hand would lose as the inconsistency in tax treatment rests on a factual issue the value of the 16see tierney equitable_recoupment revisited the scope of the doctrine in federal tax cases after united_states v dalm ky l j ndollar_figure stock however the minskoff courts are unpersuasive in distinguishing bull on this fact-law distinction the issue of whether the amounts in bull were income or part of the gross_estate was a mixed question of fact and law similarly the issue in dalm was the factual one of whether the payments had been gifts or income for services and everything indicates that had it not been for the lack of an independent basis for jurisdiction mrs dalm would have won her suitdollar_figure no other decision decides whether or not to apply equitable_recoupment on the basis of this distinction i conclude that the minskoff case does not clearly use failure to satisfy the single-transaction requirement to justify its refusal to apply equitable_recoupment is wrong in its fact-law distinction and is in any event clearly distinguishable from our casedollar_figure 17see 363_us_278 18in united_states v 867_f2d_305 6th cir revd 494_us_596 the sixth circuit found all the requirements for equitable_recoupment to be met except for the one different factual issue of whether the tax_court settlement already took account of the overpaid gift_tax and remanded to the district_court to determine that issue in reversing on the jurisdictional issue the majority of the supreme court expressed no misgivings about the factual basis of the inconsistent tax treatment and indeed suggested that had it not been for the jurisdictional issue mrs dalm could have had her refund our holding today does not leave taxpayers in dalm’s position powerless to invoke the doctrine_of equitable_recoupment united_states v dalm u s pincite 19the district_court in 349_fsupp_1146 s d n y affd per curiam 490_f2d_1283 2d cir advanced alternative grounds for its correct result continued the court of claims view was applied under somewhat different circumstances in estate of 552_fsupp_1132 n d tex affd 731_f2d_267 5th cir a case cited by neither party there after a holding that a decedent’s estate was entitled to an income_tax refund on the ground that a bad_debt had been a business debt the government’s equitable_recoupment claim based on the ground that the estate should have paid estate_tax on the refund claim was denied as the district_court observed because refund suits continued and one of these may have been correct the first and arguably correct one of these alternative grounds was that the estate had not proved that there was any factual inconsistency still less its actual amount id pincite the court_of_appeals although it felt no need to decide the case on any but the first ground fact as opposed to law approved the district court’s reasoning about the estate’s failure of proof in a footnote minskoff v united_states f 2d pincite n and on this basis distinguished 355_f2d_233 3d cir where the sum at issue could not have been earned both before and after the death of the decedent the district_court had felt that boyle was inconsistent with 329_us_296 and had therefore refused to follow boyle v united_states supra minskoff v united_states f_supp pincite n with respect to this issue of proof our case resembles boyle rather than minskoff different valuations of a stock at the same time are inconsistent on their face and there is no need for petitioner to prove anything on this score the district court’s other alternative ground was that equities weren't on the side of the taxpayer who had failed to report as income capital_gain that clearly should have been reported and that therefore the doctrine_of equitable_recoupment being in the nature of an equitable defense could not be invoked by a party lacking clean hands id pincite as we shall see infra pp this is an aberrant view that courts generally don't follow which may no longer be respondent's view and which is incorrect the court_of_appeals was silent on this issue in minskoff based on the deduction of worthless business_debts are allowed for years under sec_6511 and because the issues posed by the two claims would require substantially different proof to allow recoupment in this situation would seriously undermine the statute_of_limitations estate of mann v united_states f_supp pincite however the district_court also clearly expressed its preference for the reasoning of the court of claims over herring and bowcut estate of mann v united_states f_supp pincite0 and the court_of_appeals for the fifth circuit affirmed on the basis of rothensies v electric storage battery co estate of mann v united_states f 2d pincite estate of mann clearly lines up with the court of claims on the single-transaction issue but it can be distinguished from our case on balance i regard the later cases as neither strengthening nor weakening my conclusion that herring and bowcut represent the preferable view of the lawdollar_figure respondent tries to distinguish the case at hand from herring bowcut and revrul_71_56 on the ground that in 20our recent decision in 106_tc_430 furnishes additional implicit support for 240_f2d_225 4th cir and 287_f2d_654 9th cir as opposed to the contrary cases in that case which presented the herring-bowcut situation respondent consistently with the view announced in revrul_71_56 1971_1_cb_404 didn't even raise the single-transaction requirement as an objection to our allowance of the taxpayer's equitable_recoupment claim estate of bartels v commissioner pincite n we therefore found the single-transaction requirement not to be an obstacle to permitting equitable_recoupment herring-bowcut both the main action and the recoupment claim are occasioned solely by deficiencies whereas here that characterization was available only for the proceeding before us prior to issuance of our opinion in mueller i however here both the proceeding before us and the recoupment claim are occasioned solely by inconsistent valuations of the same shares of stock there may not be a single taxable_event here but that is really true in herring-bowcut as well one can also speak of our situation as a single transaction decedent’s death which occasions the need to value the shares both to determine the gross_estate for estate_tax purposes and the step-up_in_basis for income_tax purposes there is moreover the same fund which can be considered the same item cf 706_f2d_871 8th cir taxation of same tract of property and inclusion of identical part of value of that property in two instances of imposition of estate_tax sufficient to satisfy single-transaction requirement 485_f2d_331 3d cir taxation of same fund all that is required boyle v united_states f 2d pincite taxation of identical definite fund all that is required this differences between the situation in rothensies v electric storage battery co on the one hand and the herring- bowcut-wilmington trust co -bartels and the ford-o'brien-mueller situations on the other and the similarities of the latter two sets of situations are striking in rothensies v electric storage battery co there is no causal connection between the main claim and the barred claim sought to be recouped actually set-off in the latter two sets of situations there is a causal connection in herring-bowcut-bartels the determination and payment of an income_tax deficiency gave rise to a time- barred estate_tax overpayment which was allowed to be recouped against that deficiency in wilmington trust the court of claims improperly i believe refused to allow the government to recoup time-barred estate_tax deficiencies against the taxpayer estates' recoveries of income_tax refunds that generated those deficiencies similarly in our case as in ford and o'brien the increase in the value of the shares for estate_tax purposes generated an estate_tax deficiency and a correlative time-barred income_tax overpayment with respect to the same shares in our case the causal connection is clear in rothensies v electric storage battery co there is no such connectiondollar_figure moreover in another significant respect the situation in the case at hand is further removed from the rothensies v electric storage battery co situation than herring and bowcut here all the events happened within the same calendar_year 21the excursus in the text further sharpens the point of my observation in 103_tc_345 n beghe j dissenting that for tax purposes the connections that are important are not so much the logical connections arrived at by reference to the laws of thought and correct syllogistic reasoning as the logic of events that has to do with cause and effect relationships and necessary connections or outcomes within days of each otherdollar_figure in addition the dicta of the court_of_appeals in o’brien and the decision of the district_court in that case find the single-transaction requirement satisfied in a situation that is still closer to the case at hand than the herring-bowcut situation finally in mueller ii we decided having been prompted to do so by united_states v dalm supra that we are authorized to apply equitable_recoupment dalm wrought a change in the legal landscape that not only led us to change our own view of our authority but did so in a way that undercuts the broad rationale of the narrow interpretation of the single-transaction requirement urged in rothensies v electric storage battery co supra in deciding that case the supreme court stated emphatically that an important reason for keeping equitable_recoupment narrowly confined was its fear that otherwise too many tax cases would be diverted from the tax_court to the district courts in rothensies v electric storage battery co supra the supreme court also expressed concern that allowing through broadly interpreted equitable_recoupment wholesale reexamination of other years would undermine the whole single-year income_tax system in view of the limitations imposed by my view of the requirements for equitable_recoupment including the single- transaction requirement the supreme court’s expression of 22cf willis some limits of equitable_recoupment tax mitigation and res_judicata reflections prompted by chertkof v united_states tax law pincite concern is not reasonably implicated my approach is merely lenient enough to admit the herring-bowcut situation and this case in rothensies v electric storage battery co supra the taxpayer was trying to resurrect claims that were years old whereas in our case only days within the same calendar_year separate the two taxable events cf o’brien v united_states f 2d pincite ndollar_figure much to be said for liberally construing single-transaction and identity-of-interest requirements for equitable_recoupment but not for relaxing rule against reopening closed tax years aetna cas sur co v tax_appeals n y s 2d n y app div equitable_recoupment allowed so long as taxpayer’s counterclaim covers same tax period as government’s claim so that overpayment can be considered part of same transaction citing national cash register co v joseph n e 2d n y according to 78_f3d_645 d c cir the rationale for narrow interpretation of waivers of sovereign immunity is the risk of imposing unanticipated and potentially excessive liabilities on the fisc the liability imposed on the fisc by interpreting the single- transaction requirement in the way i would do here is strictly limited and can't be regarded as excessive i would therefore hold in the circumstances of this case where not only has the same fund been subjected to inconsistent double_taxation by reason of the decedent's death but the taxable events occurred within the same calendar_year and within days of each other that the single-transaction item or event requirement of equitable_recoupment has been satisfied inconsistent treatment respondent in denying the administration trust’s second refund claim made in treated the same shares inconsistently with respondent’s statutory notice to petitioner determining an estate_tax deficiency based on a different valuation of those shares at the same time the time of decedent’s death it follows from my conclusion in the preceding section that this case satisfies the single-transaction requirement that respondent has subjected the same item to inconsistent tax treatment thus the inconsistent-treatment requirement is metdollar_figure 23i'm aware that it's not necessarily inconsistent that the same fund should be subjected to both income and gift_tax as the code sections having to do with those two taxes are not construed in_pari_materia 160_f2d_812 2d cir revg 6_tc_652 that does not however gainsay a real inconsistency in our case because both tax results depend upon the same matter of fact the fair_market_value of the same shares at decedent’s death it would be inconsistent to hold those shares to have had one value for estate_tax purposes and another for income_tax purposes there is a presumption that the estate_tax_value of an asset is correct and applies also to determine income_tax basis 537_f2d_457 538_f2d_1009 3d cir 373_f2d_434 1st cir 44_f2d_467 8th cir affg 15_bta_227 feldman v commissioner tcmemo_1968_19 sec_1_1014-3 income_tax regs revrul_54_97 1954_1_cb_113 identity of interest in 301_us_532 the supreme court permitted the government to recoup its time-barred deficiency claim against the sole beneficiary of a_trust to reduce a timely refund claim brought by the trustees of the same trust thus the government’s claim against one taxpayer could be raised as a defense to a claim brought by another taxpayer so long as the two taxpayers had an identity in interest id pincite later cases have followed stone v white supra in finding identity of interest between legally different parties because their interests did in fact coincide 706_f2d_871 8th cir husband’s estate and wife’s estate 355_f2d_233 3d cir estate and all the beneficiaries of the estate 287_f2d_654 9th cir decedent and his estate 240_f2d_225 4th cir same 297_fsupp_247 s d cal taxpayer and wholly owned corporation see also 766_f2d_1038 7th cir dicta one of three principal heirs but see 406_f2d_1363 life_tenant annuitant and decedent's_estate 862_fsupp_677 d n h parent_corporation and subsidiary not qualified as member of affiliated_group respondent argues that petitioner and the administration trust don't satisfy the identity-of-interest requirement because the administration trust far from being the only beneficiary of decedent’s estate is not even a beneficiary petitioner’s recoupment claim will inure to the benefit of all beneficiaries of the administration trust and petitioner hasn't met the burden of showing an identity of interest between the administration trust and the estate the administration trust has been and will be reimbursed for part of its payment of decedent’s estate_taxes by the other parties_in_interest to whom some portion of the federal estate_tax liability will be apportioned some of the administration trust’s beneficiaries aren't beneficiaries of the estate and the case law supports denying rather than affirming that the requirement is satisfied these arguments don't seem to me to have force although the michigan uniform estate_tax apportionment act provides that unless the will otherwise provides death taxes shall be apportioned in proportion to the value of the interest that each person has in the estate mich comp laws sec dollar_figure it also contains several provisions for equitable_apportionment mich comp laws secs b d dollar_figure the aim of this statute is to ensure an equitable allocation of the burden of the tax among those actually affected by that burden in re estate of roe n w 2d mich ct app i would find that any adjustment through recoupment will solely benefit the administration trust and through it its beneficiary subtrusts and their beneficiaries even though because of the reimbursements under probate_court order the administration trust has been responsible for only percent of the estate_tax that has been paid so far i believe the probate_court would apportion any reduction in estate_tax arising from allowance of recoupment so that it would inure solely to the benefit of the administration trust the administration trust paid all its income_tax on the sale of its shares including the overpaid portion there is thus an absolute identity of interest the situation seems to me to be quite analogous to that of stone v white so that any distinction based on the existence of different legal entities would be purely artificial i would conclude that the identity-of-interest requirement is satisfied statutory mitigation congress in enacted the mitigation provisions now contained in sec_1311 through as a supplement to equitable_recoupment and other court-created correctives to the injustices resulting from inconsistent treatment of related items for federal tax purposes s rept 75th cong 3d sess c b part dollar_figure if the complicated the federal courts in many somewhat similar tax cases continued requirements of these provisions are satisfied then either a taxpayer or the government depending on which has suffered from the inconsistency can obtain redress regardless of the bar of a statute_of_limitations if the result of the required adjustment is a tax_deficiency then it will be assessed and collected in the same way as any other deficiency if the result is a tax overpayment then the taxpayer must file a claim_for_refund unless the government refunds it without the filing of a formal claim if the claim is denied or is not acted on in months the taxpayer may then sue for a refund sec_6532 sec_7422 the administration trust here applied for an income_tax refund which was denied thereafter petitioner in this case raised mitigation as one of the affirmative defenses in its amended petition treating respondent's denial of its refund claim as the final_determination that would bring the mitigation provisions into play respondent did not move to strike this defense nevertheless because petitioner failed to argue continued have sought to prevent inequitable results by applying principles variously designated as estoppel quasi estoppel recoupment and set-off for various reasons mostly technical these judicial efforts can not extend to all problems of this type legislation has long been needed to supplement the equitable principles applied by the courts and to check the growing volume of litigation by taking the profit out of inconsistency whether exhibited by taxpayers or revenue officials and whether fortuitous or by design s rept 75th cong 3d sess c b part emphasis added mitigation further at trial or on brief i would deem petitioner to have waived this defense insofar as its ability to assert it in this proceeding is concerned that might not be the end of the matter the mitigation provisions may have a preemptive effect on petitioner’s right to equitable_recoupment compare eg 470_f2d_571 with 565_f2d_507 8th cir however respondent has not argued that equitable_recoupment is unavailable to petitioner because mitigation preempts it nor did petitioner argue that there is no preemption under the circumstances i would hold that respondent has waived the preemption argumentdollar_figure consequently the mitigation provision sec_25in light of the regulation stating that statutory mitigation is only available for inconsistencies involving solely the income_tax sec_1311 a -2 b income_tax regs and 467_us_837 which requires us to defer to that regulation if it is reasonable see reno v koray u s ___ ___ 115_sct_2021 chevron_deference owed to interpretive rules it would be unnecessary to decide whether in the absence of the regulation and chevron 676_f2d_984 4th cir was correct in holding that statutory mitigation is also available to correct inconsistencies in application of estate_tax and income_tax the weight of authority is to the contrary see 975_f2d_722 10th cir windfall profits tax ketteman trust v commissioner 86_tc_91 gift_tax 507_fsupp_1197 e d pa estate_tax see also willis correction of errors via mitigation and equitable_recoupment some people still do not understand tax notes date willis some limits of equitable_recoupment tax mitigation and res_judicata some reflections prompted by chertkof v united_states tax law do not prevent the application of equitable_recoupment in this case other equitable considerations respondent raised arguments that application of equitable_recoupment to petitioner was blocked by other considerations lack of clean hands largely because of considerations having to do with trial tactics that are essentially irrelevant and lack of diligence or laches because the administration trust had more than months following issuance of the estate_tax statutory notice in which it could have filed a timely protective claim for an income_tax refund on brief however respondent has essentially conceded these issues and admitted that where the proper circumstances for the application of equitable_recoupment are present such equitable considerations won't prevent its application all that remains in respondent’s briefs of the original arguments about other equitable factors are trace references to their factual bases and what appears to be an argument in the alternative if the court believes that other factors should be taken into account then respondent suggests we take into account the administration trust’s lack of diligence and failure to provide some necessary information during discovery and at and after trial petitioner argues in detail against respondent’s specific charges but only after initially arguing that respondent’s concession that such equitable considerations shouldn't be taken into account in determining the availability of recoupment moots the specifics of respondent’s charges because i would agree with petitioner that respondent’s concession settles the issue it's unnecessary to address respondent’s chargesdollar_figure i would therefore decide that neither of these considerations prevents the application of equitable_recoupment in petitioner's favor overpayment status petitioner's overpayment status is attributable to two functionally unrelated factors respondent's uncontested allowance of credit_for_tax_on_prior_transfers under sec_2013 and our redetermination of the value of the shares in an amount which although greater than the value reported on the estate_tax_return is substantially less than the value determined in respondent's statutory notice if petitioner had filed the estate_tax_return claiming the previously taxed property credit to which it is clearly entitled 26there is substantial_authority that equitable factors can't block equitable_recoupment 295_us_247 80_f3d_1576 fed cir 81_f3d_143 fed cir united_states v bowcut f 2d pincite 340_f2d_624 250_fsupp_875 e d wis affd per curiam 367_f2d_822 7th cir see also mcconnell the doctrine_of recoupment in federal taxation va l rev recoupment not entirely equitable in origin or nature but see 901_f2d_691 n 8th cir wilmington trust co v united_states f 2d pincite davis v united_states aftr 2d pincite2 ustc par big_number at big_number n d tex minskoff v united_states f_supp pincite we wouldn't even be discussing this issue petitioner would have paid estate_tax in an amount that was dollar_figure less than the amount that accompanied the return as prepared and filed and respondent would have determined an estate_tax deficiency in excess of dollar_figure million rather than the one slightly less than dollar_figure million in the statutory notice that was actually sentdollar_figure as a result of our valuation redetermination of the value of the shares at dollar_figure per share in mueller i there would be an estate_tax deficiency of dollar_figure against which there would be recoupment of dollar_figure resulting in a reduced deficiency on the order of dollar_figure petitioner hasn't attempted to explain why it failed to claim the previously taxed property credit on the estate_tax_return but whether petitioner has a valid excuse should have no bearing on the outcome as indicated supra p laches and lack of diligence don't adversely affect a taxpayer's right to recoupment for purposes of recoupment petitioner shouldn't be disadvantaged by its initial oversight in failing to claim a credit that respondent acknowledges petitioner's clearly entitled to to allow respondent to take advantage of petitioner's oversight would perpetuate in another guise the unjust enrichment that equitable_recoupment is designed to prevent 27for the purpose of this discussion changes in other credits can be and are ignored see background statement supra pp i code sections are no obstacle to recoupment sec_6214 grants this court jurisdiction to redetermine the correct amount of a deficiency deficiency as defined in sec_6211 depends generally on the relationship between the amount of the tax imposed on the taxpayer and the amount the taxpayer showed as the tax on the tax_return in mueller ii when the parties argued the case on the assumption that petitioner would have a deficiency respondent argued that these sections did not authorize us to use equitable_recoupment to adjust petitioner's deficiency we decided in mueller ii that even if petitioner should have a deficiency we have authority to apply equitable_recoupment we recently reaffirmed that conclusion in 106_tc_430 there is less restriction on our overpayment jurisdiction under sec_6512 although sec_6512 does require that the overpayment have been made by the taxpayer and the administration trust is not the same as petitioner the identity of interest that i would find and the fact that the administration trust has paid and is responsible for the estate_tax on transfers of the shares held by and appointed to it satisfy this requirement given the nature and purposes of equitable_recoupment moreover the requirements of sec_6512 which sets time limits on any credit or refund and whose restrictions sec_6512 incorporates have been satisfied so as to allow the refund of the overpayment in this case because the statutory notice in this case was mailed within years of the administration trust's overpayments of both income_tax and estate_tax sec_6512 has been satisfied ii recoupment's defensive nature and the unrelated overpayment don't bar recoupment respondent argues and the majority conclude that petitioner’s overpayment status prevents us from applying equitable_recoupment they've been beguiled by the notion that allowing equitable_recoupment when there's already a net overpayment would increase the overpayment and that this would be the same as allowing an affirmative recovery_of time-barred taxes that recoupment can't provide as we've said mueller ii t c pincite and as 494_us_596 clearly establishes a taxpayer asserting equitable_recoupment may not affirmatively collect the time-barred overpayment_of_tax but may only use equitable_recoupment to reduce the government’s timely determination_of_a_deficiency respondent and the majority majority op p cite for their conclusion 470_f2d_571 there the taxpayers were seeking refunds of ordinary_income tax paid in barred_years that it turned out under a later supreme court case had been erroneously paid because the underlying transaction should have been treated as an installment_sale resulting in capital_gains the commissioner acquiesced and allowed the taxpayers a refund for but not for earlier barred_years the taxpayers then sued for refunds of their overpayments for those earlier years under the alternative theories of mitigation and equitable_recoupment the court of claims denied mitigation on the ground that the commissioner had not actively maintained inconsistent positions the court of claims then denied equitable_recoupment primarily because it believed that mitigation within its area of applicability preempts equitable_recoupment but also on the alternative ground that equitable_recoupment can only be used to reduce the amount of deficiencies recoverable by the government in later years and there were no such deficiencies just time- barred earlier years brigham v united_states f 2d at dollar_figure brigham’s language might in isolation like some language in mueller ii t c pincite be extended to support respondent’s view but petitioner persuasively argues that such an extension would make no sense under respondent’s view thi sec_28 when its benefits are sought by the taxpayer the function of the doctrine_of equitable_recoupment is to allow the taxpayer to reduce the amount of a deficiency recoverable by the government by the amount of an otherwise barred overpayment of the taxpayer here no such situation exists rather the plaintiffs are attempting an extension of the doctrine_of equitable_recoupment to the case of a refund of taxes for an otherwise barred year 470_f2d_571 court’s jurisdiction to apply equitable_recoupment would evaporate if and when it turned out that the petitioner was in an overpayment status which might well not be known until we were about to enter a decision after a rule computation in a multi-issue case to tie the requirement that the assertion of equitable_recoupment be defensive to a taxpayer’s total position rather than to the single transaction to which equitable_recoupment would attach would be a radical departure from the history of recoupment recoupment arose as an equitable rule_of joinder that permitted adjudication in one suit of two claims both arising out of the same transaction that otherwise had to be brought separately under the common_law forms of action in re 901_f2d_1533 10th cir hence when recoupment was imported into the tax law by the supreme court in 295_us_247 the court did require that both claims arise out of the same transaction and that the recoupment claim be defensive but it did not require that the taxpayer have a deficiency bull v united_states u s pincite indeed the court could not have done so in bull v united_states supra as in all later refund cases where taxpayers obtained equitable_recoupment the taxpayers had overpaid the fact that the amount that they claimed in recoupment did not exceed the amount claimed by the government from the same transaction sufficed to render their claim defensive the language in brigham v united_states supra on which respondent relies means no more than that equitable_recoupment is only available against a deficiency determined by respondent whether or not it turns out to exceed any recoupment soughtdollar_figure the foundations such as they are of the majority opinion lie in its footnotes and footnote provides the majority's rationale for refusing to decide whether petitioner is in a deficiency posture and thus to refuse to apply recoupment before taking into account the credit_for_tax_on_prior_transfers footnote asserts a policy reason for this refusal the cases cited in footnote can be made to stand for the proposition that for purposes of res_judicata with respect to whether a taxpayer in a new action can raise new tax issue sec_29in any event the language of brigham v united_states supra on which respondent rely is dictum the taxpayers in the cases consolidated in brigham were seeking to use equitable_recoupment as well as mitigation to recover time-barred income_tax overpaid the court of claims having denied mitigation went on to deny equitable_recoupment first on the ground that mitigation preempted equitable_recoupment within its area of applicability it then went on to observe that the taxpayers were not seeking to reduce deficiencies in later years which it was conceded did not exist but rather to extend equitable_recoupment to a refund of taxes in an otherwise barred year there was no independent basis for jurisdiction the language is best taken as a somewhat less clear expression of the doctrine expressed much more clearly in united_states v dalm supra the same is true of similar language in 462_f2d_521 quoted by the majority majority op p which is to be properly interpreted in the same way as the language of brigham 30333_us_591 612_f2d_166 5th cir estate of 309_f2d_146 5th cir 100_tc_17 with respect to a tax_year or estate concerning which there has already been a final court decision all issues having to do with the same tax the same taxpayer and the same tax_year or same estate are part of one undivided claim however the fact that two issues are part of the same claim or cause of action for one purpose doesn't mean they must be deemed to be such for any and all other purposes 908_f2d_1363 7th cir the language in 333_us_591 appears to imply more than the other cases cited in footnote however this language is pure dictum the supreme court in sunnen was denying that res_judicata blocked government litigation of the same tax issue that had been previously decided for earlier tax years not asserting a res_judicata effect with respect to the same year the holding of sunnen was significantly limited in 440_us_147 dollar_figure sunnen now only stands for the proposition that income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year 333_us_591 32the issue in 440_us_147 was whether a government contractor which had filed suit at the direction of the united_states in montana courts against the constitutionality of a montana tax had lost his case in the montana supreme court and then abandoned its appeal to continued res_judicata doesn't prevent the government from litigating the same tax issue for different years if the law has changed since the prior lawsuit cf 79_f3d_1348 2d cir 53_f3d_1059 n 9th cir 963_f2d_561 2d cir blair v taxation div director n j tax n n j tax ct affd a 2d n j super ct since the supreme court spoke its dictum about the annual nature of the income_tax in aid of its conclusion that res_judicata didn't prevent new litigation of the same issue for later years query how much of that dictum the supreme court would repeat today in view of its change_of view on that conclusion different year no longer implies different claim or cause of action this court decided in 104_tc_221 that a final judgment in district_court in a refund_suit didn't prevent respondent from issuing a statutory notice for the same year on a different issue and this court from continued the united_states supreme court was prevented by res_judicata from filing a new suit again at the direction of the united_states and now in united_states district_court against the constitutionality of the same tax with respect to different payments under it as commissioner v sunnen supra had previously been interpreted res_judicata would not have prevented suit however in montana v united_states the united_states supreme court emphasized other language in commissioner v sunnen supra about how the law had changed since the previous decision in deciding that res_judicata prevented this new suit refusing to grant partial summary_judgment to the taxpayers on the basis of res_judicata although it's settled law that the requirements for claim preclusion are identical parties met court of competent jurisdiction presumably met final judgment on merits met and identical cause of action 10_f3d_305 5th cir we decided in hemmings that the government was only prevented from litigating in a new suit after a concluded refund_suit all its compulsory counterclaims and such permissive counterclaims as are actually litigated hemmings v commissioner t c pincite what this means is that this court has held that it's not always and for all purposes that all tax issues having to do with the same taxpayer and the same tax_year are parts of one indivisible claim or cause of action in hemmings v commissioner t c pincite we cited a number of cases holding or stating that unrelated tax claims by the government having to do with the same tax_year or same estate are not compulsory counterclaims in a refund_suit by the taxpayer in district_court see eg 876_f2d_485 n 5th cir wrong to dismiss for lack of jurisdiction government's counterclaim in refund_suit because that counterclaim is not compulsory 570_f2d_711 8th cir pending refund_suit in district_court does not prevent collection action to reduce unpaid assessments to judgment in different district_court 518_f2d_124 8th cir pending refund_suit in district_court does not render statutory notice and resulting deficiency assessment invalid 400_f2d_90 5th cir pending refund_suit in district_court does not render statutory notice and resulting deficiency assessment invalid 285_f2d_596 8th cir pending refund suits in district_court do not prevent government action in different district_court to enforce payment of taxes most of these cases cite dictum to the same effect in 362_us_145 dollar_figure if these counterclaims are not compulsory and thus can be the basis of a separate action tax cases can be split at least for some purposes moreover if the taxpayer decides to remain in the district_court the government may--but seemingly is not required to--bring a counterclaim and if it does the taxpayer has the burden_of_proof 362_us_145 fn ref omitted with respect to flora v united_states supra it's interesting to observe that that case's central holding that refund suits can only be brought when taxes have been paid in full was like 329_us_296 largely motivated by the desire not to divert large numbers of tax cases from this court to the district courts flora v united_states u s pincite after united_states v dalm supra and mueller ii we won't divert tax cases to the district courts if we refrain from holding that the credit for prior taxes is part of the same claim or cause of action for the purpose of permitting equitable_recoupment any more than we'll divert them by refusing to allow a narrow reading of the single-transaction issue the issue in rothensies v electric storage battery co supra to block equitable_recoupment see infra pp discussing the single- transaction issue our issue here whether the credit for prior taxes is part of the same claim for the issue of blocking equitable_recoupment is clearly less closely related to the issue of 612_f2d_166 5th cir and estate of 309_f2d_146 5th cir whether the new issue is part of the same claim for the purpose of preventing the plaintiff taxpayer from separately litigating the new issue than the issue of hemmings v commissioner supra whether the new issue is part of the same claim for the purpose of preventing the defendant government from separately raising the new issue through a statutory notice and then continuing to litigate it in the tax_court hemmings v commissioner supra being closer to our case furnishes ground for confining recoupment to the same transaction and not impeding it with the overpayment arising from allowance of the credit for taxes on prior transfers a completely unrelated issue the language of bull v united_states supra quoted by the majority suggests that for our equitable_recoupment issue we should look to hemmings v commissioner supra not to finley and hunt defenses that the taxpayer could have asserted if the government had brought suit for the tax are to be allowed taxpayers in suits that they bring bull v united_states u s pincite if the united_states had sued petitioner in this case for the estate_tax deficiency the estate wouldn't have had to raise the credit for prior taxes as a defense or counterclaim since it doesn't spring from the same transaction as the estate_tax claim it wouldn't have had to be raised as a compulsory counterclaim fed r civ p thus petitioner could have raised recoupment as a defense in such a suit and in the absence of any claims about the credit would have been entitled to recoupment thereafter the estate could have brought a separate suit for the credit for prior taxes it's highly significant that this is the test that was applied in hemmings the government's claim was allowed in the second action because in the first action the claim would have been a permissive not a compulsory counterclaim hemmings v commissioner t c pincite 234-dollar_figure i conclude for the purposes of applying equitable_recoupment that the cases cited in the majority's footnote are inapposite and that the credit for previously paid taxes is not part of the same claim or cause of action as that attributable to the date of death value of the shares the majority's footnote quotes at length a passage in 329_us_296 34the majority posits a different hypothetical case majority op pp in which the credit for prior death taxes is known and figures as an issue but it assumes that a court would take that credit into account when deciding whether equitable_recoupment is being used defensively and should therefore be allowed in so assuming the majority begs the question there's no case law on point and we can't be certain what such a court would decide we're therefore free to decide which is the preferable rule both for this hypothetical and for the case at hand the issue is the same for both that emphasizes the importance and desirability of maintaining a statute_of_limitations in the income_tax area as i've already observed supra pp the purposes underlying statutes of limitations--preventing stale litigation and protecting repose--don't apply when the timely claim that initiates a lawsuit is subjected to an otherwise time-barred defensive claim that arose out of the same transaction item or event indeed those purposes are repugnant to disallowance of such a defense since such a limitation would encourage delay in the bringing of some claims until a defense is time-barred 352_us_59 in any event rothensies v electric storage battery co like 276_f2d_17 which the majority also cites and quotes in this connection majority op p stands not just for limiting equitable_recoupment but for limiting it through a narrow interpretation of the single-transaction requirementdollar_figure to limit equitable_recoupment in the way that those two cases do is more defensible than to limit it in the way that the majority does here there's a connection between the defensive purpose of equitable_recoupment and the single-transaction requirement recoupment is allowed to circumvent such bars as statutes of limitations sovereign immunity and bankruptcy because it would 35the two cases are discussed at length supra pp in the section on the single-transaction requirement be unjust to allow one party to benefit from some aspects of a transaction when another party can't derive the benefits of other aspects of that same transaction merely because of the presence of some procedural bar 507_us_258 n rothensies v electric storage battery co u s pincite in re peterson distrib inc 82_f3d_956 10th cir in re b l oil co 782_f2d_155 10th cir cited approvingly for extent to which recoupment is available in bankruptcy in reiter v cooper u s pincite n in re centergas inc bankr bankr n d tex to the extent that the object of inconsistent taxation was not a part of the same transaction to that extent justice requires less insistently that it be treated consistently and this is what explains the single-transaction requirement there is no such connection between the rationale of equitable_recoupment and the majority's expansive interpretation of the requirement that recoupment be defensive rather the majority's reasoning prevents justice from being rendered in view of the one transaction as a whole and thereby thwarts the purpose of equitable_recoupment not only in this case but probably in future cases where such a result would be even more clearly unjust iii barring recoupment would be inconsistent with tax precedent respondent and the majority would now have us believe that in tax cases bull v united_states supra only eliminates to a very limited extent the requirement that equitable_recoupment be defensive of course under bull v united_states supra and later recoupment tax cases a taxpayer can't gain any greater credit from the government under equitable_recoupment than the government seeks from him just as the government can't gain any greater credit than the taxpayer seeks from the government but the majority and i part company on their conclusion that equitable_recoupment in favor of the taxpayer is further limited in that it can't in combination with any other unrelated claims of the taxpayer lead to any affirmative recovery by the taxpayer bull v united_states supra by allowing recoupment where the recouping party was technically the plaintiff liberalized the requirement that recoupment could only be used defensively it did so to prevent unjust enrichment of the government for the government to retain both the estate_tax and the income_tax on the same fund was held to amount in law to a fraud on the taxpayer's rights and to be against morality and conscience in limiting bull v united_states supra as the majority have done they are thereby perpetuating unjust enrichment in the case at hand the question is really one of the order of application if we consider the adjustment that would result from recoupment as occurring before the allowance of credit_for_tax_on_prior_transfers then that adjustment doesn't cause affirmative recovery which would only result later rather it merely cancels in part the government's claim arising from the same transaction item or event only if we consider the adjustment from recoupment as occurring after the allowance of the credit_for_tax_on_prior_transfers would it cause affirmative recovery we aren't obliged to take that view of it and the policy considerations argue strongly against so taking it so long as petitioner is entitled to some unrelated credit however small there would under respondent's reasoning be some redetermined increased valuation of the shares at which petitioner would cease to be entitled to any more than partial recoupment and another lower but still increased valuation at which petitioner would cease to be entitled to any recoupment at all the same would be true of any refund actions that might have occurred if the estate had paid the deficiency determined by respondent and then sued for a refund under respondent's and the majority's approach any limitation on recoupment might only become clear upon final disposition of a multi-issue case and this limitation on equitable_recoupment would result from the altogether fortuitous existence of some unrelated credit or other adjustments in this case the credit_for_tax_on_prior_transfers let me take another cut at what it means to say that the defense of equitable_recoupment can't be used offensively like a counterclaim to generate an overpayment suppose we didn't have the previously taxed property credit problem suppose also that the estate had reported the value of the shares at dollar_figure per share and there was no estate_tax audit and the period of limitations expired on the assessment of an estate_tax deficiency and the filing of an estate_tax claim_for_refund the administration trust which reported its gain on the sale of the shares using the date-of-death value basis of dollar_figure per share then files an income_tax claim_for_refund just before the period of limitations expires contending that it should have used a basis of dollar_figure per share and sues for the refund the government answers with a denial but also asserts equitable_recoupment the district_court upholds the dollar_figure date-of-death value which means that the estate is entitled to an income_tax refund of approximately dollar_figure the government says that means there is a time-barred deficiency in estate_tax of approximately dollar_figure allowing recoupment means that the dollar_figure refund claim is wiped out but the statute_of_limitations bars the government from collecting the balance of the estate_tax deficiency of dollar_figure if we were to allow an increase in the overpayment in our case we would not breach the bar of the statute_of_limitations in the way the district_court would be doing if it allowed the government to recover the balance of the deficiency in my hypothetical the government is already indebted to the taxpayer in our case for the amount of the unclaimed previously taxed property credit of more than dollar_figure million dollar_figure and because the government has conceded that amount in the statutory notice there's no statutory bar on the taxpayer's recovering it as an overpayment in this case if this court had upheld in full the estate's reporting position on the value of the shares at dollar_figure per share we would have jurisdiction to determine an overpayment in the full amount of dollar_figure and to enter a decision in favor of the taxpayer in that amount there is and would be no statute_of_limitations bar to our determining an overpayment in that full amount all i'm proposing that we do now is reduce the smaller deficiency that arises from valuing the shares at dollar_figure per share by the amount of the recoupment in order to compute the amount of the reduction of the overpayment that the taxpayer is already otherwise entitled to and that's already in the picture as part of this case to do so would not impair the sovereign immunity bar of the statute_of_limitations nothing in bull v united_states supra indicates that we need consider anything other than the single transaction at issue when we set out to determine whether recoupment is being used defensively and there is plenty of other authority to the effect that we should only consider that single transaction as the supreme court said in 329_us_296 equitable_recoupment has never been thought to allow one transaction to be offset against another but only to permit a transaction which is made the subject of suit by a plaintiff to be examined in all its aspects and judgment to be rendered that does justice in view of the one transaction as a whole that sentence was cited at a critical point in united_states v dalm u s pincite to support the supreme court's central holding that equitable_recoupment requires an independent basis for jurisdiction by limiting recoupment as respondent wants the majority to that extent are failing to do justice in view of the one transaction as a whole iv barring recoupment would be inconsistent with other precedent in 507_us_258 a bankruptcy case and the supreme court's latest pronouncement on recoupment the supreme court reaffirmed 295_us_247 and cited it for the proposition that recoupment claim sec_36equitable recoupment entered bankruptcy law under the continued are not barred by statutes of limitations so long as the main action is timely and said that a bankruptcy defendant can meet a plaintiff-debtor's claim with a counterclaim arising out of the same transaction at least to the extent that the defendant merely seeks recoupment 507_us_258 s ct pincite n the supreme court went on to say that this did not result in preferential treatment of the creditor asserting recoupment inasmuch as recoupment merely permits a determination of the just and proper liability on the main issue id pincite9 n to take account of anything other than the same transaction in determining the amount of recoupment would be inconsistent with this argument and indeed the supreme court made absolutely no mention of a further unrelated amount owing to the plaintiff-debtordollar_figure continued authority of 295_us_247 141_f2d_864 3d cir as in the tax area recoupment is used in bankruptcy cases to prevent unjust enrichment a debtor should not benefit from post-petition sales to a creditor under a contract without the burden of repaying the creditor's pre-petition overpayments under the same 82_f3d_956 10th cir in re b l oil co 782_f2d_155 10th cir cited with approval for extent to which recoupment is available in bankruptcy in 507_us_258 n the prevention of unjust enrichment thought of in these terms is the real reason for the single- transaction requirement both in bankruptcy where it is also enforced and in the tax area 37this additional_amount is disclosed in the opinion of the continued in reiter v cooper supra the unrelated claim was properly ignored by the supreme court because it couldn't have affected the outcome in in re greenstreet inc 209_f2d_660 7th cir a claim that the court_of_appeals for the seventh circuit chose to regard as unrelated was very much before the court which refused to allow that claim to have any effect on the amount of recoupment allowed instead the claim belonging to the same transaction to which the recoupment counterclaim also belonged alone determined the extent to which recoupment was allowed that is to say only the single transaction was considered in in re greenstreet inc supra the government filed claim in the bankruptcy proceedings of a manufacturer of army clothing for dollar_figure the purchase_price of property that it had furnished to the debtor for the manufacture of such clothing and for an additional dollar_figure damages for the bankrupt's failure to complete the contract the bankruptcy trustee in turn filed counterclaims amounting to dollar_figure asserting certain liens and unsecured money demands against the property and the government's general claim the district_court held that it had continued bankruptcy court in this case in re carolina motor express bankr bankr w d n c the supreme court only mentioned the debts owing under the main issue 507_us_258 s ct pincite jurisdiction over all the counterclaims and the government appealed this holding the parties agreed that the counterclaims could cancel the government's general claim for damages of dollar_figure the issue in dispute was whether the counterclaims could also be asserted against the government's claim for the reclamation of its property so that the whole of the counterclaims could have effect the court_of_appeals found that they could not be asserted to that extent since the government had not waived its sovereign immunity to that extent in holding in effect that the property claim did not involve the same transaction the court_of_appeals gave a particularly narrow reading of the single-transaction requirement especially for a bankruptcy case that issue would almost certainly be decided differently today so that there would be no question of 38cf in re pullman constr indus inc bankr bankr n d ill questioning in re greenstreet inc 209_f2d_660 7th cir on the basis of later seventh circuit decisions about the single-transaction issue making the test for deciding whether sovereign immunity is waived with respect to a counterclaim whether the counterclaim is a compulsory counterclaim to the claim in question and holding on that basis that sovereign immunity had been waived with respect to the counterclaim affd sub nom united_states v pullman constr indus inc bankr n d ill appeal dismissed sub nom 23_f3d_1166 7th cir query whether if there has been such a liberalization of the single-transaction requirement for equitable_recoupment in bankruptcy there should not be a similar liberalization in the tax area and whether the post-rothensies v electric storage battery co cases cited in the discussion of the single-transaction requirement do not demonstrate precisely continued limiting the recoupment however it is not greenstreet's treatment of the single-transaction issue that makes it significant for the case at hand rather in re greenstreet inc is a striking example of a refusal by a court to look beyond the single transaction in deciding what effect to give to recoupment as a defense it is with this in mind that we should look at the language in in re greenstreet inc quoted by the majority majority op p n against my view of the overpayment issue there would have been no affirmative recovery by the debtor if all its counterclaims had been allowed provided that one looks beyond the single transaction after all the government's claims in total substantially outweighed the counterclaims in saying that there could be no affirmative recovery through recoupment the court_of_appeals for the seventh circuit was clearly thinking of affirmative recovery with respect to the single transaction it should further be noted that the supreme court in reiter v cooper supra said that it basically made no difference whether recoupment was a defense or a counterclaim according to the supreme court it was in fact a counterclaim in the context of that case but the defendants' characterization of it as a defense was inconsequential and the plaintiff's argument that continued such a development since it was a counterclaim it could not be raised as a defense was denied reiter v cooper u s pincite cf fdic v hulsey 22_f3d_1472 10th cir claims in recoupment are compulsory counterclaims under fed r civ p a this suggests that it is a mistake to insist too much on recoupment's defensive nature in the case at handdollar_figure faced with the issue of whether recoupment is subject_to the limitations on setoff in the bankruptcy code a later bankruptcy court decided on the basis of reiter v cooper that recoupment was not so limited it said further by way of distinguishing the two recoupment speaks not simply to the net amount due from one party to the other computed by subtracting one claim from the other but rather to the amount of the plaintiff's claim alone on a particular contract transaction or event in re izaguirre 39in deciding in reiter v cooper supra that it made no difference whether the recoupment was considered a counterclaim or defense the supreme court cited wright miller federal practice procedure sec_1275 2d ed according to which it is not clear whether setoffs and recoupments should be viewed as defenses or counterclaims reiter v cooper u s pincite in in re izaguirre bankr bankr n d ga a bankruptcy court cited the reference in reiter v cooper to wright miller to conclude although recoupment may be viewed as an offset to the extent it is viewed as a counterclaim recoupment has a chameleon-like quality that also permits it to be viewed simply as a defense in agreement that reiter v cooper minimizes the importance of the distinction between defenses and counterclaims with respect to recoupment is 868_fsupp_566 s d n y bankr bankr n d ga to the same effect outside bankruptcy see such cases as 92_f3d_1037 10th cir indian land case fdic v hulsey 22_f3d_1472 10th cir secured loan agreement 386_f2d_481 5th cir suit on a note 583_fsupp_1555 s d n y admiralty 54_frd_36 d or logging contract united_states v timber access indus co supra is close to the point but not on all fours with our overpayment issue the united_states as trustee for an indian_tribe sued the defendant logger asserting breaches of a logging contract for dollar_figure the defendant counterclaimed under the same contract alleging that the government owed it dollar_figure and argued that although it could not have full recovery on the counterclaim it was entitled to a credit of dollar_figure as recoupment and beyond that affirmative recovery_of dollar_figure under the tucker act u s c sec_1346 dollar_figure being the jurisdictional limit on tucker act claims in the district court40 the government argued that sovereign immunity 40there is no such monetary limitation on contractual claims against the united_states in the court of federal claims u s c sec_1491 and the district_court in united_states continued barred any affirmative recovery by the defendant the district_court agreed with the defendant and allowed an affirmative recovery to the extent of dollar_figure however it denied other permissive counterclaims sought to be brought by the logger's surety but only on the ground that these counterclaims were brought against the united_states not in its capacity as trustee for the indian tribes but in its own capacity so that they were unauthorized under fed r civ p because sovereign immunity operated with respect to these other counterclaims the fact that no statute-of-limitations problem figures in united_states v timber access indus co supra does not distinguish it from our case there the doctrine_of recoupment was needed to support the defendant's main counterclaim against the government's claim of sovereign immunity whereas in our case recoupment is needed to support petitioner's defense against the bar of the statute_of_limitations the fact that the defendant in united_states v timber access indus co supra could still after the decision in the case bring suit in the court of claims for the balance of its counterclaim means that to limit continued v timber access indus co 54_frd_36 d or left open the possibility that the defendant logger could recover the balance of its counterclaim in the court of claims as it was then called f_r d pincite the district_court held that allowing the dollar_figure recovery in the district_court would not be the prohibited splitting of the cause of action recoupment there didn't eliminate all opportunity for the defendant to obtain complete justice with respect to the transaction in issue whereas barring recoupment in our case would amount to denying complete justice to allow an affirmative recovery arising from the same transaction to bar or limit recoupment as the district_court in united_states v timber access indus co supra refused to do does less violence to the idea of doing complete justice with respect to the one transaction than would allowing an unrelated affirmative recovery like that in our case with respect to the previously taxed property credit to have such a limiting effect thus there was more reason in united_states v timber access indus co supra than there is in our case to limit recoupment by the amount of the affirmative recovery and nevertheless the district_court didn't do so united_states v timber access indus co supra which is cited and discussed at some length in wright et al federal practice procedure sec pincite n 2d ed illustrates the point that another affirmative recovery with its own independent jurisdictional basis even when it arises from the same transaction from which a recoupment defense or counterclaim arises does not bar or limit recoupment it is appropriate to use these non-tax cases and most especially reiter v cooper in the tax area reiter v cooper not only cited bull v united_states at a crucial point in its argument u s pincite it also used several recoupment cases outside both bankruptcy and tax to support the proposition that there is a general principle of recoupment which has force in the absence of explicit congressional prohibition id cf 31_f3d_620 8th cir standard jurisdictional principles typically operate in the same fashion in tax as in all other areas of the law united_states v forma f 3d pincite citing united_states v dalm u s pincite so long as the recoupment claim is only allowed to offset the government’s claim from the transaction in issue and not to exceed any amount determined to be owing to the government that also arises from that transaction all sensible requirements are met the statement of the court_of_appeals for the second circuit in a tax case that despite sovereign immunity a defendant may without statutory authority recoup on a counterclaim an amount equal to the principal claim united_states v forma f 3d pincite citing 309_us_506 supports my viewdollar_figure 4142_f3d_759 n 2d cir did not involve equitable_recoupment although that doctrine is discussed briefly rather it involved an unrelated time-barred counterclaim by taxpayers in a suit where the united_states originally sought to reduce tax assessments relating to continued conclusion in sum in the circumstances of this case equitable_recoupment properly would only be allowed as an offset against and only up to the amount of the deficiency as we would have redetermined it in the absence of the previously taxed property credit the previously unclaimed credit that respondent allowed has no bearing on the issue arising out of the date-of-death valuation of the shares and should also be paid to petitioner thus petitioner should be paid in the end the amount a c - d - r d dollar_figurer where a is the amount of the overpayment to be paid c is the credit for the tax on prior transfers that respondent allowed in the statutory notice d is the deficiency as we would have redetermined it if the credit had been claimed on the estate_tax_return or paid administratively and r is the offset to that continued the same years to judgment and then voluntarily agreed to the dismissal of its claims the court_of_appeals held that there was no basis for jurisdiction over the counterclaim and therefore remanded the case to the district_court with a direction to dismiss the counterclaim in the discussion of equitable_recoupment which the parties agreed was not available to the taxpayers in the case there is mention that the single- transaction requirement was not satisfied there is however no mention of any no-affirmative-recovery requirement in the discussion of either equitable_recoupment or the counterclaims deficiency resulting from our application of equitable_recoupment which can't exceed the amount of that deficiency i would find that respondent's overpayment argument doesn't prevent the application of equitable_recoupment this would allow us to consider all the other issues on which i would also find in favor of petitioner consequently i would apply equitable_recoupment in favor of petitioner
